Exhibit 10.1
 
 
LICENSE, DEVELOPMENT, COMMERCIALISATION AND COOPERATION
AGREEMENT






By and between






ALMIRALL PRODESFARMA, S.A.
and
FOREST LABORATORIES HOLDINGS LIMITED








Dated: April 7, 2006
 
 
 
 
 
This LICENSE, DEVELOPMENT, COMMERCIALISATION AND COOPERATION AGREEMENT (this
"Agreement"), dated as of April 7, 2006, is entered by and between ALMIRALL
PRODESFARMA, S.A. ("ALMIRALL"), a Spanish corporation having its principal place
of business at Ronda General Mitre 151, 08022 Barcelona, Spain, acting in its
own name and on behalf of its Affiliates and FOREST LABORATORIES HOLDINGS
LIMITED ("FOREST"), an Irish corporation having its principal offices at Milner
House, 18 Parliament Street, Hamilton, HM11, Bermuda, acting in its own name and
on behalf of its Affiliates (ALMIRALL and FOREST shall be referred to herein
individually as a "Party" and collectively as the "Parties").
 
WITNESSETH
 
WHEREAS ALMIRALL holds or controls certain rights on patents (including patent
applications) in various countries throughout the world which cover LAS 34273, a
chemical compound with therapeutic properties for human use, and/or
pharmaceutical products containing such compound and/or methods for the
manufacture of the same;
WHEREAS ALMIRALL intends to develop and commercialise LAS 34273 as
pharmaceutical products all over the world, including in a fixed combination
with the compound Formoterol (INN) in order to create a Combination Product;
WHEREAS FOREST is interested in participating in the development and
commercialisation of LAS 34273 and the Combination Product
WHEREAS the main objectives of the Parties within the scope of this Agreement
are (i) to establish a collaboration to develop and commercialise LAS 34273,
both as monotherapy (as a pharmaceutical product containing it as sole active
ingredient) and in combination with Formoterol in the US; and (ii) to assist in
the facilitation of the entry of ALMIRALL's Affiliate in the US into the
pharmaceutical market in the US, in furtherance of the collaboration
contemplated hereby; and
WHEREAS, the Parties acknowledge that by combining their intellectual property,
expertise and other resources, in addition to the Intellectual Property rights
of ALMIRALL, the Parties shall be able to more successfully and efficiently
develop and commercialise the Products;
NOW, THEREFORE, in consideration of the following mutual promises and
obligations, and for other good and valuable consideration the adequacy and
sufficiency of which are hereby acknowledged, the Parties agree as follows:
 
SECTION 1
 
DEFINITIONS
 
For the purpose of this Agreement and unless otherwise required by the context,
the capitalised words and expressions listed below shall have the meaning set
forth beside each of them, being understood that words denoting the singular
include the plural and vice versa:
 
1.1.  
Additional Combination Products shall mean any a fixed combination of LAS 34273
and, at least, one APPC in the Field.

 
1.2.  
Additional Indications shall mean any indication within the Field other than
those set out in the Development Plan as at the date of signature of this
Agreement.

 
1.3.  
AE Agreement shall mean the Adverse Event Reporting Agreement to be entered into
by the Parties promptly after the Effective Date in accordance with Section 8.1.

 
1.4.  
Affiliate shall mean, with respect to any Person, any other Person which
directly or indirectly controls, is controlled by or is under common control
with such Person. A Person shall be deemed to control another Person if such
Person possesses the power to direct or cause the direction of the management,
business and policies of such Person, whether through the ownership of more than
fifty per cent (50%) of the voting securities of such Person, by contract or
otherwise.

 
1.5.  
Agreement shall have the meaning set out in the Preamble.

 
1.6.  
ALMIRALL shall have the meaning set out in the Preamble.

 
1.7.  
ALMIRALL Patent Rights shall mean any and all patents and patent applications
which as of the Effective Date and/or during the Term are licensed to or owned
by ALMIRALL or its Affiliates and that contain at least one Valid Claim that
encompasses or embraces LAS 34273, a Combination Product, a Formulation, a
Product, any Additional Indications or Product Improvements, or the manufacture
or use of any of the foregoing, including without limitation, any continuations,
divisionals, continuations-in-part, re-examinations, reissues, substitutions,
confirmations, registrations, re-validations, patents of addition, patent term
extensions and supplementary protection certificates. ALMIRALL Patent Rights
include, without limitation, the specific patents and patent applications listed
in Schedule B.

 
1.8.  
ALMIRALL Percentage shall mean the percentage of ALMIRALL promotional efforts
set forth in the Marketing Plan, provided that the ALMIRALL Percentage shall not
be more than [***].

 
1.9.  
ALMIRALL Trademark Rights shall mean those trademarks registered in the
Territory in the name of ALMIRALL, or those trademarks registered in the name of
FOREST and which will be assigned, free of any charge, to ALMIRALL, before
commercialization of the Product under any such trademarks in the Territory, in
each case which trademarks have been approved by the Parties for use in the
marketing and commercialization of the Product in the Territory (except for the
trademark to be used for the Device which shall be the global one selected by
ALMIRALL, with input from FOREST).

 
1.10.  
Ancillary Agreements shall mean any other agreements between the Parties and/or
their Affiliates pertaining to the Development, manufacture, distribution,
marketing or sale of the Product in the Territory during the Term, including
without limitation the AE Agreement.

 
1.11.  
APPC shall mean any ALMIRALL's proprietary pharmaceutical compound in the Field,
other than LAS 34273, which ALMIRALL intends to develop as an Additional
Combination Product.

 
1.12.  
Approval Application shall mean the submission to the relevant Governmental
Authority of an appropriate application seeking any approval (including Price
Approvals, if applicable), registration, license or authorisation from any
Governmental Authority required for the manufacture, Development, Co-Promotion,
Co-Marketing, Co-Branding, distribution, sale, storage or transport of the
Product in the Territory, and shall include, without limitation, a marketing
authorisation application, supplementary application or variation thereof, Price
Approval, NDA or any equivalent applications in the Territory.

 
1.13.  
Approval shall mean any approval (including Price Approvals if applicable),
registration, license or authorisation from any Governmental Authority required
for the manufacture, Development, Co-Promotion, distribution, sale, storage or
transport of the Product in the Territory, and shall include, without
limitation, an approval, registration, license or authorisation granted in
connection with any Approval Application.

 
1.14.  
Brand Team or BT shall mean the joint committee established by the Parties or
their local Affiliates in the Territory pursuant to Section 4.7.

 
1.15.  
Business Day shall mean any day on which the offices of both of ALMIRALL and
FOREST are normally scheduled to be open for business, as indicated on their
respective corporate calendars.

 
1.16.  
Change of Control shall mean, with respect to either Party, any of the following
events: (i) any Person other than an existing Affiliate as at the date of this
Agreement becomes the beneficial owner (as such term is used in Sections 12(d)
and 13(d) of the US Securities Exchange Act of 1934, as amended, except that a
Person shall be deemed to have beneficial ownership of all shares that any such
Person has the right to acquire, whether such right which may be exercised
immediately or only after the passage of time), directly or indirectly, of more
than 50% of the total voting power of all classes of capital stock then
outstanding of such Party normally entitled to vote in elections of directors;
(ii) such Party (or an Affiliate which controls a Party as at the date of this
Agreement) consolidates with or merges into another corporation or entity, or
any corporation or entity consolidates with or merges into such Party, in either
event pursuant to a transaction in which more than 50% of the total voting power
of all classes of capital stock then outstanding of such Party normally entitled
to vote in elections of directors is changed into or exchanged for cash,
securities or other property; or (iii) such Party conveys, transfers or leases
all or substantially all of its assets to any Person. In no event shall a
reorganisation within the group of companies which are Affiliates of each Party
as at the date of this Agreement constitute a change of control.

 
1.17.  
CMC shall mean Chemistry Manufacturing Control.

 
1.18.  
Combination Product(s) shall mean a pharmaceutical inhaler containing a fixed
dose combination of LAS 34273 with the compound Formoterol (INN).

 
1.19.  
Committees shall mean the Joint Development Committee, the Joint Marketing
Committee (and its sub-committee, the Brand Team) and the Joint Manufacturing
and Supply Committee, and any other committees that may be established by the
Parties under this Agreement.

 
1.20.  
Commercial Year shall mean each consecutive twelve (12) month period commencing
with the first day of the calendar quarter in which the First Commercial Sale
occurs.

 
1.21.  
Commercially Reasonable Efforts means the level of efforts required to carry out
an obligation in a sustained manner consistent with the efforts a pharmaceutical
company devotes to a product of similar market potential, profit potential or
strategic value, based on market conditions then prevailing (including, without
limitation, the extent of market exclusivity then reasonably expected),
consistent with the exercise of appropriate scientific and/or business judgment
in accordance with generally accepted practices in the pharmaceutical industry.
Commercially Reasonable Efforts shall be determined without regard to the
particular circumstances of a Party, including any other product opportunities
of such Party. The phrase "commercially reasonable" shall be construed in a
corresponding manner.

 
1.22.  
Competing Product shall mean any [***]

 
1.23.  
Confidential Information shall mean all information or materials possessed or
developed by either FOREST or ALMIRALL or their respective Affiliates, whether
developed before or after the date of signature of this Agreement, in relation
to Development, promotion, marketing, distributing and selling of any Product(s)
hereunder, including, without limitation, information or materials on
substances, Formulations, techniques, inhalation device and other technology,
equipment, data, reports, know-how, sources for supply, patent position and
business plans, Product Improvements and/or Additional Indications.

 
1.24.  
Contract Sales Force shall mean the services of sales representatives employed
by a Third Party as a contract sales force.

 
1.25.  
COPD shall mean the medical indication of chronic obstructive pulmonary disease.

 
1.26.  
Co-Promotion shall mean the joint marketing and promotion of the Product by the
Parties, or their respective Affiliates, under the same trademark in the
Territory provided for by Section 2.1(d).

 
1.27.  
Co-Promotion Rights shall have the meaning set forth in Section 2.1(d).

 
1.28.  
Cost of Bulk Active Ingredient shall have the meaning set out in Section 6.2.

 
1.29.  
Cost of Products shall have the meaning set out in Section 6.6.

 
1.30.  
Detail shall mean a face-to-face meeting in an individual or group practice
setting, between a professional sales representative of FOREST or ALMIRALL, or
their respective Affiliates, during which a Primary Product Presentation or a
Secondary Product Presentation is made to a Professional relating to the
Product; provided  that such meeting is consistent with and in accordance with
the procedures and policies customarily employed by such Party's sales force
responsible for performing such activities for the majority of its other major
marketed pharmaceutical products, consistently applied.

 
1.31.  
Develop shall mean to engage in all research and/or development activities to be
performed until Launch (including, without limitation, pre-clinical and clinical
trials and any applicable manufacturing activities) to obtain a Product that
shall be able or suitable to be commercialised in a competitive way in the
Territory and the European Union, or to have any of those activities performed,
and Development shall have a corresponding meaning.

 
1.32.  
Development Budget shall mean the budget(s) included in the Development Plan
developed by FOREST and ALMIRALL, as updated or amended by the Joint Development
Committee.

 
1.33.  
Development Costs shall mean all direct external costs actually incurred by
FOREST or ALMIRALL, or their respective Affiliates pursuant to the Development
Plan and Development Budget approved by the Joint Development Committee,
including without limitation, any such costs and expenses related to approved
Additional Indications, Combination Products and/or Product Improvements within
the scope of the Development Plan, as the same may be updated or amended in
accordance herewith. Development Costs shall also include directly allocable
internal costs (including directly allocable overheads but not including general
or administrative overheads) incurred by a Party in performing discrete
Development Activities (such as clinical site monitoring and data analysis)
provided that such costs are competitive with costs charged by qualified
external providers of comparable Development Activities. In addition,
Development Costs shall include such directly allocable internal costs to be
charged on an FTE basis for specific Development activities as to which the
Joint Development Committee has (i) agreed to perform such activities through
internal resources, (ii) agreed upon the relevant FTE's required and the
associated FTE costs applicable to each such category of FTE and (iii)
established a budget for such activities. Development Costs shall be calculated
and accounted for on a basis consistent with a Party's standard cost accounting
for pharmaceutical development activities generally and in accordance with GAAP,
in each case as consistently applied.

 
1.34.  
Development Plan shall mean the development plan set forth as Schedule A hereto,
as updated or amended in accordance herewith, which has been designed by the
Parties with a view to obtain Approval in both the Territory and in the European
Union with the intent to avoid any unnecessary redundant work, the Parties using
the same Development activities to the extent practicable.

 
1.35.  
Device shall mean any inhalation device under Development or for use with a
Product.

 
1.36.  
Effective Date shall mean the date of execution and signature of this Agreement.

 
1.37.  
EMEA shall mean the European Medicines Evaluation Agency or any successor agency
thereto.

 
1.38.  
European Union shall mean the then current European Union Member States.

 
1.39.  
Excluded Indications shall mean any such indications outside the Field utilizing
a dosage form not readily substitutable for the Product.

 
1.40.  
Exclusivity Period End shall mean [***]

 
1.41.  
FDA shall mean the United States Food and Drug Administration or any successor
agency thereto.

 
1.42.  
Field shall mean all indications and uses in the treatment of respiratory
disorders in humans.

 
1.43.  
Final Approval shall mean receipt by FOREST of the official Approval letter from
the FDA approving the marketing and sale of a Product in the Territory under an
NDA or supplemental NDA, as applicable.

 
1.44.  
Formulation shall mean any pharmaceutical composition containing LAS 34273 as
monotherapy or in fixed dose combination with Formoterol, developed by or on
behalf of the Parties (or one of them) for use in a Monotherapy Product or a
Combination Product.

 
1.45.  
GAAP shall mean, in the case of ALMIRALL, International Accounting Standards
("IAS") as published by the International Accounting Standards Committee and in
the case of FOREST, US Generally Accepted Accounting Principles, in each case
consistently applied by a Party.

 
1.46.  
Generic Combination Products shall mean any products in the Field which contain
a fixed combination of LAS 34273 with one or several compounds, which compounds
are not covered by composition-of-matter patents in the Territory.

 
1.47.  
Global Manager shall have the meaning set forth in Section 4.7.

 
1.48.  
Good Clinical Practices or GCP shall mean the then current Good Clinical
Practices as such term is defined from time to time by the FDA or other relevant
Governmental Authority having jurisdiction over the development, manufacture or
sale of the Product in the Territory pursuant to its regulations, guidelines or
otherwise.

 
1.49.  
Good Laboratory Practices or GLP shall mean the then current Good Laboratory
Practices as such term is defined from time to time by the FDA or other relevant
Governmental Authority having jurisdiction over the development, manufacture or
sale of the Product in the Territory pursuant to its regulations, guidelines or
otherwise.

 
1.50.  
Good Manufacturing Practices or GMP shall mean the then current Good
Manufacturing Practices as such term is defined from time to time by the FDA or
other relevant Governmental Authority having jurisdiction over the development,
manufacture or sale of the Product in the Territory pursuant to its regulations,
guidelines or otherwise.

 
1.51.  
Governmental Authority shall mean any court, agency, authority, department,
regulatory body or other instrumentality of any government or country or of any
national, federal, state, provincial, regional, county, city or other political
subdivision of any such government or any supranational organisation of which
any such country is a member.

 
1.52.  
IND shall mean an investigational new drug application in the United States or
any corresponding application in the Territory.

 
1.53.  
Joint Development Committee or JDC shall mean the Joint Development Committee
established by the Parties pursuant to Section 4.3.

 
1.54.  
Joint Manufacturing and Supply Committee or JMSC shall mean the Joint
Manufacturing and Supply Committee to be established by the Parties pursuant to
Section 4.5.

 
1.55.  
Joint Marketing Committee or JMC shall mean the Joint Marketing Committee to be
established by the Parties pursuant to Section 4.5.

 
1.56.  
Know-how shall mean any and all proprietary technical information, know-how,
data, test results, knowledge, techniques, discoveries, inventions,
specifications, designs, regulatory filings, and other information (whether or
not patentable) which are now or hereafter during the Term of this Agreement
owned, licensed (with the right to sublicense) or otherwise held by a Party or
its Affiliates related to a LAS Monotherapy Product or a Combination Product, a
Formulation, a Product Improvement or an Additional Indication, or the
Development, manufacture, use, or sale thereof, including without limitation (i)
any data or information developed pursuant to this Agreement, any Ancillary
Agreements related to the Development of the Product, and (ii) any data or
information related to LAS 34273 and/or Formoterol which is necessary for the
Development, manufacture or use of a Formulation or a Product.

 
1.57.  
LAS 34273 shall mean the compound (3R)-[(Hydroxydi-2-thienylacetyl)oxy]-1-(3-
phenoxypropyl)-1-azoniabicyclo[2.2.2]octane, Bromide, which intended INN is
Aclidinium Bromide.

 
1.58.  
LAS Monotherapy Product shall mean a pharmaceutical inhaler containing LAS 34273
as the single active pharmaceutical ingredient.

 
1.59.  
Launch shall mean the first date of commercial sale of a Product to unaffiliated
Third Parties in the Territory in such quantities as are customary for the
general introduction of a pharmaceutical product in the Territory.

 
1.60.  
Laws shall mean all laws, statutes, rules, regulations, orders, judgments,
injunctions and/or ordinances of any Governmental Authority in the Territory.

 
1.61.  
Marketing activities shall mean activities occurring at Launch and after the
Launch of a Product, and are including but are not limited to, launch activities
and events, planning, organisation and/or attendance at local and international
congresses and symposiums, Opinion Leader and speaker identification and
development; activities related to the development and production of marketing
plans, Promotional Material, communication plan including advertising program
and direct to consumer advertisement, sales force conferences and meetings,
sales force training, sales force deployment plans including territory
alignments, metrics, sampling plan, sales force effort monitoring, direct and
indirect interaction with physicians, pharmacists, other healthcare
professionals and where legal, consumers, any Phase IV studies, promotional
activities regarding life cycle management, public relation, and other normal
launch and post-launch activities.

 
1.62.  
Marketing Budget shall mean the budget(s) included in the JMC - approved
Marketing Plan for the Territory.

 
1.63.  
Marketing Plan shall mean the JMC approved plan(s), including the related
Marketing Budget, developed by the Brand Team for the Territory.

 
1.64.  
Marketing Report shall mean a report, prepared by FOREST and presented to the
JMC on a quarterly basis or on some other timely basis, as decided by the JMC,
setting forth the marketing and promotional efforts performed by FOREST or its
Affiliates in the previous period in furtherance of the goals of this Agreement.

 
1.65.  
NDA shall mean New Drug Application, as described in the FDA regulations, 21 CFR
§314.50, including all amendments and supplements to the application.

 
1.66.  
Net Sales shall mean the invoice price billed by or on behalf of FOREST or its
Affiliates to Third Parties on sales of the Product in bona fide arm's length
transactions, less the following reasonable and customary deductions: [***].

 
1.67.  
Newly Created Intellectual Property shall have the meaning set out in Section
9.4.

 
1.68.  
FOREST shall have the meaning set out in the Preamble.

 
1.69.  
FOREST Parent shall mean FOREST Laboratories, Inc., a Delaware corporation.

 
1.70.  
Out-of-Pocket Costs shall mean, with respect to any Party or any of its
Affiliates, costs and expenses paid or accrued as owing by such Party or any
such Affiliate to Third Parties (i.e., not including payments to Affiliates or
employees and not including payments to Third Party contract Sales
Representatives).

 
1.71.  
PDE shall mean a primary detail equivalent which is either: (i) one (1) Primary
Product Presentation; or (ii) two (2) Secondary Product Presentations.

 
1.72.  
PDMA shall mean the Prescription Drug Marketing Act of 1987, as amended.

 
1.73.  
Person shall mean any individual, partnership, joint venture, limited liability
company, corporation, firm, trust, association, unincorporated organisation,
governmental authority or agency, or any other entity not specifically listed
herein.

 
1.74.  
Pharmaceutical Manufacture shall mean the industrial process required to
manufacture the Product in its finished ready for sale form, including blending,
filling, inserting the cartridge in the Device and packaging (but excluding
manufacturing of the Device or the cartridge).

 
1.75.  
Phase III Condition in respect of the LAS Monotherapy Product shall mean the
achievement with statistical significance of the primary endpoint in both Phase
III studies provided by the Development Plan and the achievement [***] and any
other results which, together with related safety data available at that time,
are sufficient for use as pivotal trials for filing an NDA with a reasonable
likelihood of receiving FDA Approval. In the event that the Parties fail to
reach agreement upon the achievement of such standard within [***] days from the
delivery to each Party of top line results related to each of the endpoints
referred to in the preceding sentence, [***].

 
1.76.  
Plan shall mean any Marketing Plan, Development Plan or other plan approved by
the relevant Committee pursuant to this Agreement.

 
1.77.  
Pre-Marketing Activities shall mean activities occurring prior to the Launch of
the Product, including but not limited to, opinion leader and speaker
identification and development; planning, organisation and/or attendance at
local or international symposiums and congresses, including exhibition booth
activities, communication plan including the preparation and submission of
abstracts, disease detailing, primary and basic market research, branding,
positioning, training, public relations, territory alignments and other normal
pre-launch activities.

 
1.78.  
Price Approval shall mean the approval or determination made by Governmental
Authorities of the pricing or pricing reimbursement for pharmaceutical products.

 
1.79.  
Primary Product Presentation shall mean a full product presentation during a
call in which key messages related to the Product are presented in the first
position and in a balanced manner consistent with the terms of this Agreement,
and at least [***] of the total time of the call is spent on such presentation.

 
1.80.  
Product(s) shall mean any one or all of the LAS Monotherapy Product or
Combination Product of LAS 34273 with Formoterol.

 
1.81.  
Product Improvement shall mean any enhancement in the Formulation, ingredients,
preparation, presentation, means of delivery, dosage, packaging of, manufacture
or any new or expanded therapeutic indication in the Field for a Product, and/or
any activity that leads to an improvement of the competitiveness of the Product
in the Field.

 
1.82.  
Product Profit with respect to a period shall mean Net Sales for such period,
less the sum of [***] with such amounts to be determined on a consistent basis
in accordance with GAAP.

 
1.83.  
Product Specifications shall mean the specifications for a Product as set forth
in the NDAs or other Approval Applications or Approvals related to such
Product.  Prior to Final Approval, Product Specifications shall refer to the
Specifications for a Product under the applicable IND for Product Development.

 
1.84.  
Product Trademark shall mean such ALMIRALL Trademark Rights as may be approved
by the Parties for use in connection with the distribution, marketing, promotion
and sale of a Product in the Territory and/or accompanying logos, trade dress
and/or indicia of origin. Product Trademark shall not refer to a Party's
tradename or trademarks of general applicability to a Party's business and not
specifically related to the Product.

 
1.85.  
Professionals shall mean physicians and other health care practitioners who are
permitted under the Laws in the Territory to prescribe the Product.

 
1.86.  
Promotion Expenses shall mean those types of marketing, promotional and
educational costs and expenses provided by a Marketing Plan, including, without
limitation, Phase IV clinical studies.

 
1.87.  
Promotional Materials shall mean promotional, advertising, communication and
educational materials relating to the Product developed by the Parties for use
in connection with the marketing, promotion and sale of the Product in the
Territory.

 
1.88.  
Regulatory Plan shall mean the regulatory plan included in the Development Plan
or as otherwise agreed by the Parties for seeking Approvals.

 
1.89.  
Regulatory Status Update shall mean FOREST's updates of the regulatory status of
the Product in the Territory, as set forth in Section 5.4.

 
1.90.  
Sales Representative shall mean an individual who performs Details and other
promotional efforts with respect to the Product and who has been appropriately
trained and equipped by FOREST to make calls concerning the Product and its
approved indications.

 
1.91.  
Secondary Product Presentation shall mean a Product presentation during a call
in which one or more key messages related to the Product are presented in the
second position and in a balanced manner consistent with the terms of this
Agreement, and at least [***] of the total time of the call is spent on such
presentation.

 
1.92.  
Senior Officers shall mean the Chief Executive Officer of ALMIRALL and the Chief
Executive Officer of FOREST Parent.

 
1.93.  
Supply Co shall mean such Third Party company (if any) responsible for the total
or partial manufacture or supply of the inhalation device.

 
1.94.  
Target Prescribers shall mean medical professionals with prescribing authority
(including nurse practitioners and physician assistants with actual prescribing
authority) who are identified in the applicable Strategic Targeting Plan [***].

 
1.95.  
Term shall have the meaning set forth in Section 13.

 
1.96.  
Territory shall mean the United States of America, including its territories and
possessions (it being understood that both territories and possessions shall
exclusively mean the [***].

 
1.97.  
Third Party shall mean any Person other than FOREST or ALMIRALL or any Affiliate
of either Party.

 
1.98.  
Valid Claim shall mean either (a) a claim of a granted and unexpired patent,
which claim has not been held permanently revoked, unenforceable or invalid by a
decision of a court or other governmental agency or competent jurisdiction,
unappealable within the time allowed for appeal, and which has not been admitted
to be invalid or unenforceable through reissue or disclaimer or otherwise or (b)
a claim of a pending patent application, which claim was filed in good faith and
has not been abandoned or finally disallowed without the possibility of appeal
or refilling of said application.

 
 
SECTION 2
 
GRANT OF LICENSE
 
2.1.  
Grant of rights

 
(a)  
ALMIRALL hereby grants to FOREST a license under the ALMIRALL Patent Rights,
ALMIRALL Trademark Rights and ALMIRALL Know-how to manufacture, Develop,
distribute, market, promote, offer for sale and sell, directly or through
FOREST's Affiliates, the Product, in the Territory, in the Field during the Term
and in accordance with the terms of this Agreement. The license shall also
include the right to engage in Pharmaceutical Manufacture anywhere in the world
solely for purposes of FOREST's requirements of Product for sale and
distribution in the Territory. The license shall be sublicenseable for purposes
of achieving the objectives of this Agreement provided that ALMIRALL has given
its prior consent, which consent shall not be unreasonably withheld in the event
of sublicenses to FOREST's Affiliates.

 
(b)  
The license to FOREST is granted hereunder on an exclusive basis for the
Territory, except for the license to Develop and to manufacture the Product
which is granted on a non-exclusive basis (i.e. semi-exclusive between ALMIRALL
and FOREST), as ALMIRALL will be entitled to Develop (except for clinical
Development) and/or to manufacture the Product, directly or indirectly, in the
Territory, but not to market and sell the Product in the Territory (except to
the extent of Co-Promotion between the Parties, in accordance with this
Agreement). In addition, ALMIRALL reserves the right to manufacture the Product
in the Territory for purposes of sale and distribution outside of the Territory.

 
(c)  
[***].

 
(d)  
(i) ALMIRALL shall have an option to co-promote the Product and Combination
Products with FOREST in the Territory (the "Co-Promotion Rights").  Should
ALMIRALL exercise the Co-Promotion Rights, ALMIRALL will be responsible for a
maximum of [***] and a minimum of [***] of the promotional efforts as
specifically set forth in the Marketing Plan. ALMIRALL's election to Co-Promote
shall be effective upon written notice, to be furnished by ALMIRALL at least
[***] months prior to the anticipated launch of the Combination Product,
provided such election shall not be effective prior to the commercial launch of
the Combination Product, and provided further it shall not be effective until
such time as annualized Net Sales of the LAS Monotherapy Product and Combination
Product are, in aggregate, forecasted to reach at least [***] during any [***]
period during the first [***] months following the launch of the Combination
Product. The co-promotion period will continue until terminated by ALMIRALL upon
[***] months written notice to FOREST. The Co-Promotion Rights may not be
sublicensed or assigned except to an Affiliate of ALMIRALL designated to perform
marketing in the Territory.

 
Notwithstanding the preceding, ALMIRALL's rights to participate in co-promotion
will be subject to ALMIRALL possessing a fully trained and qualified sales force
consisting of full-time ALMIRALL employees (provided that ALMIRALL will be
entitled to use a Contract Sales Force for up to [***] of ALMIRALL's Detailing
responsibilities during the first [***] period after Co-Promotion starts, [***]
and thereafter), based on the same criteria applied by FOREST with respect to
recruitment qualification and training of sales representatives, at least [***]
days prior to the commencement of detailing and reasonably directed to provide a
comparable quality of salesforce effectiveness to that of the FOREST salesforce
(including, without limitation, by the design and implementation of incentive
compensation programs aligned with the priorities given to the Product by FOREST
for its own Sales Representatives). FOREST agrees to provide the assistance
reasonably required to assist ALMIRALL in the formation of its salesforce for
purposes of achieving readiness to meet the foregoing standards, including,
without limitation, providing ALMIRALL sales representatives the opportunity to
participate in relevant Product-related sales training activities by FOREST.
FOREST agrees to provide such assistance upon being so requested by ALMIRALL
even prior to ALMIRALL's written notice communicating its election to
co-promote.
 
Upon the exercise of ALMIRALL's Co-Promotion Rights, the remaining milestone and
royalty obligations of this Agreement shall be reduced as appropriate to reflect
ALMIRALL's percentage interest in Product Profit with the objective of
preserving the overall profit level of the Product to each Party (recognizing
that costs associated with the establishment of ALMIRALL's US salesforce
capabilities are ALMIRALL's sole responsibility and need not be compensated).
The Parties will negotiate such reduction in good faith and recognize that
additional economic adjustments may be necessary to accomplish the intent of the
preceding sentence.
 
(ii)           Within [***] following the end of each calendar quarter during
the co-promotion period, FOREST shall pay ALMIRALL an amount which equals the
ALMIRALL Percentage of the Product Profit for such quarter. With respect to each
calendar quarter during the co-promotion period, FOREST shall provide ALMIRALL
with a statement reflecting the calculation of the amount owed ALMIRALL under
this Section for such calendar quarter, or if no amount is due, the calculation
which reflects that no such amount is due.
 
(iii)           FOREST shall provide ALMIRALL [***] any promotional or training
materials available to FOREST that are necessary or useful for the marketing of
the Product in the Territory to the extent necessary for ALMIRALL to practice
the Co-Promotion Rights.
 
(iv)           Upon notice by ALMIRALL of its exercise of its option to
co-promote the Product, the Parties will promptly negotiate in good faith a
co-promotion agreement containing the terms and conditions above set forth and
such additional customary terms and conditions (i.e., responsibility for adverse
event reporting; maintenance of records relating to detailing activities, etc.)
not inconsistent with such terms and conditions as may be appropriate to provide
for such co-promotion activities.
 
(e)  
ALMIRALL retains all other rights under the ALMIRALL Patent Rights that are
outside the scope of the licenses granted under Section 2.1(a).

 
(f)  
[***].

 
2.2.  
Extension of rights

 
 
2.2.1.  
Additional Indications:

 
ALMIRALL grants FOREST the right to include Additional Indications and other
indications outside the Field (other than Excluded Indications) in the license
granted by ALMIRALL to FOREST pursuant to this Agreement. Any such inclusion
will be subject only to the decision of the JDC to proceed with the Development
of the Product for any such Additional Indications or other indications. Upon
any such decision by the JDC, the definition of "Field" shall be deemed
appropriately adjusted as required to fully reflect the intent of this
subsection.
 
2.2.2.  
Generic Combination Products:

 
ALMIRALL grants to FOREST the right to include any Generic Combination Product
(in addition to the Combination Product) in the license granted by ALMIRALL to
FOREST pursuant to this Agreement. Any such inclusion will be subject only to
the decision of the JDC to proceed with the Development of any such Generic
Combination Product. Upon any such decision by the JDC, the definitions of this
Agreement and the use of such definitions, including, without limitation, the
definition and use of the term "Product" and "Combination Product" shall be
deemed appropriately adjusted to fully reflect the intent of this subsection.
Without limiting the generality of the foregoing, this Agreement shall be deemed
appropriately adjusted so that the treatment of the generic compound included in
such Generic Combination Product shall correspond to the treatment of Formoterol
herein.
 
The Parties shall further discuss their mutual commitments concerning the fixed
combinations of each of the LAS Monotherapy Product and a combination product
with [***] pharmaceutical compound (the [***] and the [***] respectively) in the
JDC, together with their corresponding development plans. FOREST agrees to
complete the evaluation of the commercial feasibility of each of the [***] and
the [***] within [***].
 
2.2.3.  
Additional Combination Products:

 
Without limiting the rights granted to FOREST pursuant to Sections 2.2.1 and
2.2.2 above, ALMIRALL hereby also grants to FOREST a first right to extend the
license granted by ALMIRALL to FOREST hereby to include Additional Combination
Products subject to the following specific conditions:
 
(1)  
Such first right may be exercised by FOREST within a period of [***] immediately
following the offer by ALMIRALL to include a specific Additional Combination
Product, it being understood that ALMIRALL is not obligated to make any such
offer before completion of Phase II(a) of development of any such Additional
Combination Product.

 
(2)  
If FOREST indicates its intention to exercise the right granted by subparagraph
(1) above within such period, FOREST and ALMIRALL shall negotiate the terms of a
further agreement between them. Contemporaneously with such negotiations,
ALMIRALL will provide appropriate "due diligence" disclosure and access to
FOREST personnel (comparable in nature and scope to the due diligence conducted
by FOREST in connection with this Agreement) and FOREST will promptly conduct
such customary due diligence review. FOREST shall have a period of [***] to
complete its negotiations with ALMIRALL, provided that such period may be
extended by FOREST for such reasonable period, not to exceed a further [***], as
may be required in light of issues raised during FOREST's due diligence review,
provided that FOREST is proceeding diligently and in good faith to resolve such
issues with ALMIRALL.

 
(3)  
The terms of the further agreement on these Additional Combination Products (not
being a Generic Combination Product) will be in line with the terms of this
Agreement, except for the following:

 
a.  
FOREST shall commit to develop, market and sell both the Additional Combination
Product and also the corresponding pharmaceutical products containing the APPC
as their sole active ingredient (in such dosage forms and formulations to be
reasonably established). ALMIRALL shall retain all rights on any combinations of
the APPC with compounds other than LAS 34273 within or outside the Territory,
provided that any planned commercialization of such APPC by ALMIRALL in the
Territory shall be considered by the Parties in establishing appropriate terms
for such transaction with FOREST for such APPC;

 
b.  
The financial terms in the Agreement should lead to FOREST and ALMIRALL sharing
the value of the Additional Combination Products and their corresponding APPC,
for the Territory, [***];

 
c.  
ALMIRALL shall always retain the right to co-promote any products containing the
APPC in a proportion up to [***] of the total promotional effort of the parties
in the Territory;

 
d.  
FOREST and ALMIRALL shall share all Development costs of the products containing
APPC under the same basis as established in this Agreement (i.e. [***]).

 
(4)  
It is expressly understood that the rights granted to FOREST pursuant to this
Section 2.2.3 shall extend until [***]

 
(5)  
Additionally, FOREST agrees that any rights of FOREST under this Section 2.2.3
shall terminate and expire in the event FOREST elects not to exercise its right
to negotiate for any Additional Combination Product offered pursuant to this
Section within the timeframe provided herein and thereafter ALMIRALL continues,
directly or indirectly, to take significant development activities and
commercialization arrangements to proceed with the Development and
commercialization of such Additional Combination Product for purposes of the
Territory.

 
2.2.4.  
Any rights of FOREST under this Section 2.2 are expressly subject to the
condition that ALMIRALL decides to develop any of the said Additional
indications or combinations for the Territory and also, with respect to
Additional Combination Products, to the further agreement of the parties under
those terms and conditions to be specifically agreed between ALMIRALL and FOREST
in line with those contained in this Agreement, within the timeframes provided
above in this Section.

 
In addition, it is expressly agreed that ALMIRALL will be free to develop,
market and/or sell in the Territory (either directly or indirectly through a
Third Party licensee) any Additional Combination Products, except to the extent
that FOREST may exercise (or has exercised) its rights under this Section 2.2,
provided that in the event of such marketing and sale of the said Additional
Combination Products in the Territory (i.e., for such Additional Combination
Products which FOREST has not exercised the first right regulated in this
Section 2.2), then FOREST will be entitled to a compensation equivalent to [***]
of the profit lost by FOREST attributable to the cannibalization of the Products
which is due to the sales of such Additional Combination Products, for a period
ending on the earlier of (i) [***] from Launch of the LAS Monotherapy Product or
(ii) [***] from Launch of the Combination Product. The applicable compensation
will be calculated in good faith and on a commercially reasonable basis between
the Parties (or in the event of disagreement by an independent expert) based on
reliable market data and information, and made effective, retrospectively, in
view of the determinations made based on such data and information.
 
2.3.  
Agreement and Schedules:

 
The following schedules form an integral part of this Agreement:
- Schedule A: Development Plan
- Schedule B: ALMIRALL Patent Rights
- Schedule C: Development Costs Incurred Since January 1, 2006 and [***] Costs


In the event of any contradiction between the Sections of the Agreement and the
above Schedules, the Sections of the Agreement shall prevail.
 
SECTION 3
 
COMPENSATION
 
3.1.  
Milestone payments

 
3.1.1.  
FOREST payments

 
FOREST pays to ALMIRALL within [***] of signature of this Agreement the
non-refundable sum of sixty million United States Dollar (USD 60.000.000).
 
FOREST shall pay to ALMIRALL the payments listed below on the first occurrence
of each of the listed milestone events. Each payment shall be made in US Dollar
("M" meaning million of US Dollar), shall be made only once, and none of the
payments shall be refundable:
 
I.         For LAS Monotherapy Product:
Within [***] of (i) achievement of the Phase III Condition or, failing such
achievement (ii) in any event if FOREST has not exercised within [***] its right
of early termination pursuant to Section
14.3(a) below:              [***]
 
     - Product Final Approval:                    USD 40M
 
  In total                 [***]
 
     II.       For Combination Product:
 
FOREST shall pay to ALMIRALL non-refundable milestone payments to accrue on the
following events for the Combination Product:
 
- Feasibility of the formulation of the Combination Product (feasibility meaning
delivery by ALMIRALL of data that shows that [***] or if clinical Development is
undertaken
 
- [***] following the receipt by FOREST of top line data from completed Phase
Ill clinical trials provided by the Development Plan where the [***]
corresponding primary endpoint is achieved with statistical significance and
safety and efficacy data obtained are sufficient for use as pivotal trials for
filing an NDA with a reasonable expectation of FDA Approval [***] it being
understood that in the event this milestone is not due FOREST shall not be
obliged to submit the corresponding NDA
 
    - Combination Product Final Approval:     [***]
 
      In total                  [***]
 
    III.         Sales Milestones:
 
On the aggregate Net Sales in the Territory of (i) LAS Monotherapy Product(s)
and (ii) Combination Product(s) exceeding the following levels of sales for the
first time in a given calendar year (it being understood that nothing herein
prevents or precludes that more than one payment may be accrued in one given
calendar year, in which case each such payment will be effected):
 
Net Sales
Payment
USD [***]
USD [***]
USD [***]
USD [***]
USD [***]
USD [***]
USD [***]
USD [***]
 
In total
 
USD [***]

 
3.1.2.  
Payments.  The amount corresponding to each milestone set out in Section 3.1.1
shall be paid by FOREST to ALMIRALL within [***] upon the date of occurrence of
such milestone.

 
3.2.  
Royalty payments

 
For the purposes of this clause, annual Net Sales shall be calculated according
to FOREST's fiscal year (i.e., April 1 to March 31). In the event that Launch of
the first Product whose Net Sales are taken into account regarding each of the
subsections under this Section 3.2 takes place after the end of the first
quarter of a fiscal year, the relevant tranches to be achieved for the
calculation of royalty payments shall be adjusted proportionally to the period
going on from the date of Launch to the end of the relevant fiscal year. In the
event that such Launch takes place less than [***] days from the end of a fiscal
year, Net Sales of the fiscal year of Launch shall be added to the Net Sales of
the following fiscal year and the royalty tranches shall be calculated
proportionally, taking into account the additional term.
 
3.2.1.  
For Monotherapy Product(s) and Combination Product(s)

 
FOREST shall quarterly pay to ALMIRALL the progressive tiered royalties listed
below, on aggregate annual Net Sales by FOREST and its Affiliates of (i) LAS
Monotherapy Product(s) and (ii) Combination Products, in the Territory, as
follows:
 
 


 
Tranches on annual Net Sales
Royalty
On annual Net Sales
On the first tranche of Net Sales of up to USD [***]
[***]
On the next tranche of Net Sales, between USD [***] and USD [***]
[***]
On the next tranche of Net Sales, between USD [***] and USD [***]
[***]
On the next tranche of Net Sales, between USD [***] and USD [***]
[***]
On the next tranche of Net Sales, between USD [***] and USD [***]
[***]
On the next tranche of Net Sales, between USD [***] and USD [***]
[***]
On the final tranche of Net Sales above USD [***]
[***]



 
3.2.2.  
Royalties After Exclusivity Period End

 
After the Exclusivity Period End, royalties payable following the end of the
quarter in which Third Party generic entry has occurred will be reduced, on a
Product-by-Product basis, in proportion to the portion of the aggregate Net
Sales of the relevant Product impacted by such generic entry, by deducting
separately the percentage points indicated in each case from the total royalty
percentage payable according to Section 3.2.1 above, as applied to each separate
Product, in proportion to the reduction of the Net Sales in accordance with the
following scheme:
 
Reduction of Net Sales (as compared to Net Sales for the
12 month period immediately preceding the Exclusivity
Period End)
Reduction of royalty (percentage points to be deducted from
the total royalty payable ‒ expressed as the mean royalty
(on a Product-by-Product basis) resulting after applying
the corresponding tranches-)
Between [***] and [***]
[***]
Between [***] and [***]
[***]
Between [***] and [***]
[***]
Between [***] and [***]
[***]
Over [***]
[***]

 
For purposes of separately calculating the royalties applicable to each Product,
in the event regulated in this Section, the Net Sales applicable to determine
the tranches established in Section 3.2.1 shall be determined by combining the
Net Sales of each Product in the relevant period. Upon the determination of the
blended royalty rate applicable to such level of aggregate Net Sales, the
royalties applicable to the Net Sales of the Product affected by the generic
competition shall be determined by subtracting the applicable reduction set
forth above from the blended royalty rate otherwise applicable and as determined
in accordance with the preceding sentence.
 
It is expressly understood that in no event shall the amount payable to ALMIRALL
as royalties under this Agreement be [***].
 
3.3.  
Calculation and payment of royalties; Royalty Adjustment.

 
(a)  
Calculation of royalties. At the end of each calendar quarter, FOREST shall
calculate the applicable royalty payable to ALMIRALL according to Section 3.2
above. Calculation of the royalty in the first three quarters of each FOREST'S
fiscal year will be made using a royalty percentage that is based on FOREST's
annual forecast, which forecast may be revised on a quarterly basis, provided
that the effect of any change in that forecast shall be appropriately applied to
that quarter and any prior quarterly period of the same fiscal year. In no event
shall the royalty percentage applied be less than that applicable to actual
sales achieved during the same year Calculation of royalties in the final
quarter of each FOREST's fiscal year will be made utilizing the appropriate
total compensation percentage based on the actual Net Sales in that FOREST's
fiscal year. Calculation of royalties in the final quarter of each FOREST's
fiscal year will be made utilizing the appropriate total compensation percentage
based on the actual Net Sales in that FOREST's fiscal year and, otherwise, will
include any adjustment required as a result of normal fiscal year end
adjustments. Any overpayment or underpayment in the first three quarters will be
reflected in the last quarter royalty adjustment, together with a
reconciliation, if required, [***]  The calculations will be made by FOREST and
notified to ALMIRALL together with the corresponding payment specified in
paragraph (b) below.

 
(b)  
Timing of payments.  All payments due under Section 3.2 shall be made in US
Dollars and not more than [***] days after the end of the relevant calendar
quarter.

 
(c)  
Interest on late payments.  If FOREST fails to make a milestone or royalty
payment pursuant to this Agreement, any such payment that is not paid on or
before the date such payment is due shall bear interest, to the extent permitted
by applicable law, at the average 12-month European Interbank Offered Rate
(EURIBOR) for the Euro as reported from time to time by the European Central
Bank, effective for the first date on which payment was due and calculated, plus
[***] additional percentual points, on the number of days such payment is
overdue. Such interest shall not be payable (without prejudice to its accrual)
until ALMIRALL has furnished FOREST with written notice of late payment and
shall not be payable (without prejudice to its accrual, either) with respect to
payment obligations being disputed diligently and in good faith by appropriate
proceedings hereunder unless and until so ordered by arbitration award or
decision.

 
(d)  
Royalty Adjustment.  Notwithstanding anything to the contrary set forth herein,
the applicable royalty payable as to any quarter shall be subject to reduction
by [***] of the amount, if any, by which the Cost of Products of the inhalation
Device exceeds [***] of Net Sales for such quarter. The adjustment provided by
this Section shall only be applicable to royalties applicable to the first [***]
in annual Net Sales.

 
3.4.  
Books and records

 
Each Party shall keep proper books of record and account in which full, true and
correct entries in conformity with GAAP, generally and consistently applied,
shall be made of all dealings and transactions in relation to this Agreement.
Each Party shall permit independent auditors, as provided in Section 3.5(a) (i),
to visit and inspect, during regular business hours and under the guidance of
officers of such Party, and to examine the books of account of such Party solely
to the extent necessary and for the purpose of verifying the royalties,
Development Costs and other payments and bases for payments to be effected as
herein provided.
 
3.5.  
Audits

 
(a)  
Each Party shall have the right, upon no less than [***] days' advance notice
and at such reasonable times and intervals and to such reasonable extent as such
Party shall request, not more than once during any year:

 
(i)  
to have the books and records of the other Party to the extent related to such
other Party's rights or obligations under this Agreement, for the preceding
three (3) years audited by an independent internationally recognised accounting
firm of its choosing under appropriate confidentiality provisions, for the sole
purpose of verifying the accuracy of all financial, accounting and numerical
information and calculations provided under this Agreement, including without
limitation, the numbers of Details, the accrual and payment of Development
Costs, the reports and payments provided under this Agreement and corresponding
provisions of the Ancillary Agreements (Audits under this Section 3.5(a)(i)
shall not be based on data provided by Third Party data sources); and

 
(ii)  
to inspect the facilities, books and records of the other Party and its Third
Party Suppliers (if contractually possible) to establish compliance with sample
accountability Laws and procedures, GLP, GCP and GMP, as applicable to such
Party.

 
(b)  
The results of any such audit shall be delivered in writing to each Party and
shall be final and binding upon the Parties, which shall be required to
undertake any necessary corrective action, unless such audit report is disputed
within [***] days of receipt. Unless otherwise mutually agreed by the Parties,
any disputes regarding the results of any such audit shall be subject to the
dispute resolution procedures set forth in Section 15.15. If the audit shows
that a Party would have underpaid or received a payment from the other in an
amount due under this Agreement resulting in a cumulative discrepancy during any
year of more than [***], the Party having underpaid or receiving an overpayment
caused by it shall also reimburse the other Party for the costs of such audit,
plus interest on the amount underpaid at the European Interbank Offered Rate
(EURIBOR) interest rate, plus [***] additional percentual points, from the date
of any such underpayment or overpayment. Such accountants shall not reveal to
the Party seeking verification the details of its review, except for such
information as is required to be disclosed under the Agreements, and shall be
subject to the confidentiality provisions contained in Section 12.

 
(c)  
If any examination or audit of the records described above discloses an under-
or over-payment of amounts due hereunder, the Party owing any money hereunder
shall pay the same to the Party entitled thereto within [***] days after receipt
of the written results of such audit pursuant to this Section.

 
(d)  
Both Parties shall enable (and shall ensure that their Third Party suppliers
enable) audits of their facilities, books and records by Governmental
Authorities in order to establish compliance with GLP, GCP and GMP and shall
undertake (and shall ensure that their Third Party suppliers undertake) all
corrective measures identified by such Governmental Authorities as a priority.

 
3.6.  
Change in tax regulations.  Should new tax regulations be implemented in any
country of the Territory that may negatively affect any Party's interests in
transactions made under this Agreement, both Parties shall promptly co-operate
in good faith to minimise the impact of such regulations and to implement an
equitable satisfactory solution.

 
 
SECTION 4
 
GOVERNANCE
 
4.1.  
Scope of cooperation.  The Parties agree to fully cooperate in good faith under
this Agreement and any Ancillary Agreements in connection with the Development,
registration, manufacture, supply and commercialisation of Product(s) in the
Territory. For purposes thereof, each Party shall provide (or request its
Affiliates to provide) to the other Party and/or any relevant Committee any
necessary Confidential Information and such other information as may be
reasonably required to operate effectively under this Agreement and any
applicable Ancillary Agreement. Additionally, a Brand Team will be established
according to Section 4.7 below and Global Management Representatives will be
appointed as regulated in Section 4.11 below.

 
4.2.  
Committees/Management.

 
(a)  
The Parties agree promptly after execution of this Agreement to establish a
Joint Development Committee, a Joint Marketing Committee and a Joint
Manufacturing and Supply Committee. During the Term, the Parties may establish
such other Committees and/or sub-committees as are necessary or desirable to
facilitate the Parties performance under this Agreement and the Ancillary
Agreements, specifically including the Brand Team. Each Committee shall have two
(2) co-chairpersons, one (1) designated by each of ALMIRALL and FOREST.

 
(b)  
The Parties agree that each Party shall have one (1) vote in each Committee,
regardless of the number of members effectively appointed by each Party. The
number of members foreseen for a Committee shall always be considered a maximum.
A member of a Committee shall be able to be concurrently a member of another
Committee. All decisions of any of the Committees shall be adopted by unanimous
vote of the co-chairpersons, each having one vote. A Party may change any of its
members (including its co-chairperson) in any of the Committees at any time upon
written notice to the other Party. The presence of at least the co-chairperson
representing each Party shall constitute a quorum. Notwithstanding Section
4.2(d.1), meetings of a Committee can also be called at any time if requested at
least by one co-chairperson in such Committee by written notice, including the
corresponding agenda of the meeting, sent to the other co-chairperson at least
[***] days prior to the date of celebration of each meeting. Both Parties
understand that reasonable flexibility to set meeting dates and schedules shall
be necessary in view of possible previous commitments in each Party's agenda;
therefore, several different dates shall be proposed for each meeting, whenever
possible. The Parties may agree to hold the meetings via videoconference or
teleconference, but periodically certain meetings shall be held in person.
Either Party shall have the right to participate in special meetings via
videoconference or teleconference. Subject to appropriate confidentiality
undertakings where applicable and reasonable advance notice to the other Party,
additional participants may be invited by any member of a Committee to attend
meetings of the relevant Committee where relevant in light of the agenda topics
(e.g., representatives of regulatory affairs, technical development, technical
operations or outside consultants). Such additional participants shall not be
deemed, or have any rights or responsibilities of, a member of the relevant
Committee. Unless otherwise agreed, place of celebration of the meetings will
alternate between the offices of the Parties. Each Party shall be responsible
for and shall pay any costs and expenses incurred by its employees and members
on the occasion of attending or otherwise participating in the Committee
meetings.

 
(c)  
The Parties acknowledge and agree none of the Committees formed or to be formed
under this Agreement shall have the power to amend any of the terms or
conditions of this Agreement or any of the Ancillary Agreements.

 
(d)  
Definitive minutes of all Committee meetings shall be finalized as promptly as
possible following the meeting to which such minutes pertain. The
co-chairpersons for each meeting will agree upon who is responsible for
preparing minutes as to each specific meeting and the responsible co-chairperson
shall prepare and furnish a draft of such minutes with a target of having such
draft circulated within [***] of the meeting. The co-chairperson of the other
Party will review such draft minutes with a target of providing any comments
within [***] of receipt. Final minutes shall be promptly prepared following the
resolution of any outstanding comments.

 
Any issues remaining unresolved by the co-chairpersons will be submitted to the
relevant Committee for resolution.
 
4.3.  
Joint Development Committee

 
(a)  
The Parties shall promptly, and in no event more than thirty (30) days, after
execution of this Agreement establish a Joint Development Committee (the "JDC")
responsible for design, implementation and oversight of the Development of the
Product in the Territory. The JDC shall be comprised of a maximum of six (6)
members, each Party having the right to appoint three (3) representatives. In
addition, it is contemplated that senior executive and managerial personnel of
each Party will serve as members of the JDC or will periodically participate in
meetings of the JDC to assure that budget and resource allocation matters are
reviewed and jointly approved by the senior executive management of both
Parties.

 
(b)  
The co-chairpersons of the JDC shall set meeting agendas for the JDC.

 
(c)  
The JDC shall meet no less frequently than [***]. In addition, special meetings
of the JDC may be called by any member of the JDC by written request to the
co-chairpersons or to address matters referred to the JDC by either Party to the
extent action or consensus is required prior to the next regularly-scheduled
meeting.

 
(d)  
The JDC shall have authority to review all matters within the scope of the
approved Development Plan and Development Budget. The JDC shall exercise this
authority in good faith in accordance with the terms of this Agreement.
Decisions of the JDC shall be made by unanimous vote in accordance with Section
4.2(b) above. In the event that the JDC is unable to reach a decision on any
matter within [***] days, the matter shall be referred to the Senior Officers
for resolution. Notwithstanding the preceding, in the event consensus cannot be
reached as to any Development matter relating to the Product Specifications or
either of the specifications applicable to the LAS 34273 Bulk Active Ingredient,
the Formoterol Bulk Active Ingredient or the Device [***]

 
4.4.  
Responsibilities of the JDC.  The JDC shall prepare and approve (i) the annual
implementation of the Development Plan (which includes the Regulatory Plan) for
each Product, together with the related Development Budget; (ii) any update or
proposed changes to the Development Plan and Budget; and (iii) the Drug
Substance Specifications for any pharmaceutical active ingredient to be combined
with LAS 34273 (for the avoidance of doubt, the Parties agree that ALMIRALL
shall prepare and propose the initial Drug Substance Specifications for LAS
34273), and (iv) the Product Specifications. The preparation and execution of
the Development Plan will be performed through the JDC. The JDC shall be
responsible, directly or indirectly through working groups established by the
JDC for this purpose, for the day-to-day overview of the implementation of the
approved Development Plan. The JDC shall review the Development Plan and
Development Budget as needed, but at least twice yearly. Any changes to the
approved Development Plan that would require a material change in the approved
Development Budget must be reviewed and approved by the JDC. The Development
Budget shall set forth the estimated Development Costs that are likely to be
incurred in the applicable calendar year. The Development Plan shall include
time lines, key decision points and priorities for the various Development
activities and associated costs. In addition to the detailed Development Plan
and Development Budget for a given calendar year, each such plan and budget
shall include an outline of the projected plan and estimated budget for the next
calendar year. In addition, the JDC shall:

 
(a)  
periodically review the Development Plan, and update the Development Plan in
light of the progress and results of Development work and including, without
limitation, the review of Development proposals for Additional Indications and
other indications, Generic Combination Products and Additional Combination
Products;

 
(b)  
facilitate the exchange of all Development and regulatory information and data;

 
(c)  
periodically review performance of Development activities against the
Development Plan including control of costs;

 
(d)  
review and assess the regulatory acceptability of Drug Substance Specifications
and Product Specifications;

 
(e)  
oversee the implementation of the plan for the registration and regulatory
strategy for NDA filing for the Products in the Territory;

 
(f)  
oversee, monitor and coordinate all regulatory aspects of the Products,
including with respect to each, all regulatory actions, communications and
filings (including matters pertaining to Product labeling) and submissions,
including filings and submissions of supplements and amendments to FDA or other
competent Governmental Authorities in the Territory with respect to the
Products;

 
(g)  
facilitate the exchange of all regulatory information and data between the
Parties;

 
(h)  
establish the schedule and implementation strategy for all Approval filings;

 
(i)  
provide updates on its activities and achievements to the executive management
of the Parties. Prepare regulatory status updates; and

 
(j)  
coordinate the provision of expertise from both Parties to the JMC or the Brand
Team (x) with respect to pre-clinical or clinical studies related to a Product,
such as Phase IV studies and investigator initiated studies recommended by the
Brand Team, (y) with respect to the review of scientific publications and
presentations recommended by the Brand Team and (z) with respect to assessing
the feasibility of Product lifecycle management strategies, including new
formulations of the Products and amending the Development Plan as appropriate to
reflect any such approved activities.

 
4.5.  
Joint Marketing Committee.  The Parties shall promptly and in no event more than
[***] days after execution of this Agreement establish a Joint Marketing
Committee (the "JMC") responsible for the approval of the Marketing Plan of the
Products in the Territory. The JMC shall be comprised of a maximum of six (6)
members, each Party having the right to appoint three (3) representatives, each
Party having a senior executive as co-chair. The JMC shall meet no less
frequently than [***] a year. In addition, special meetings of the JMC may be
called by any member of the JMC. Decisions of the JMC shall be made by unanimous
vote as provided by Section 4.2(b), including by the unanimous vote of the
Senior Officers as to any matter referred to the Senior Officers by any
co-chairperson. If the Senior Officers are unable to reach agreement on any such
matter after a reasonable period of good faith discussions, [***]

 
4.6.  
The responsibilities of the JMC shall include:

 
(a)  
annual review and approval of the Marketing Plan of the Product in the
Territory;

 
(b)  
review and approval of the Marketing Budget of the Product in the Territory;

 
(c)  
review and approval of pricing strategies and guidelines in the Territory
(including without limitation rebates and managed market matters, based on the
Plan Level of Discount);

 
(d)  
review of marketing strategies for the Product in the Territory.

 
4.7.  
The Brand Team.

 
The Parties shall promptly and in no event more than ninety (90) days after
execution of this Agreement establish a Brand Team (the "Brand Team") to oversee
commercialisation of Product in the Territory. The Brand Team shall meet no less
frequently than [***] during each calendar year. In addition, special meetings
of the Brand Team may be called by any member of the Brand Team.
 
4.8.  
Responsibilities of the Brand Team.  The Brand Team shall be responsible for
(i) preparing the Marketing Plan for the distribution, marketing and sale of
Product in the Territory, (ii) reviewing and following up the performance of the
approved Marketing Plan and (iii) reviewing global marketing matters. Examples
of Brand Team responsibilities, where it is anticipated that FOREST will take
the lead in developing specific proposals and implementation and the Brand Team
will receive information and provide input, include:

 
(a)  
participating in the preparation and finalization of an annual Marketing Plan
and review the global marketing strategy. Without limiting the generality of the
considerations applicable to the preparation and finalization of the Marketing
Plan, the "share of voice" of competitive therapies will be evaluated and
considered by the Brand Team;

 
(b)  
discussing updates to, and implementation of, the Marketing Plan;

 
(c)  
keeping the Parties informed of (i) any overspends or underspends with respect
to the approved Marketing Plan Budget, or (ii) any divergence from the approved
Marketing Plan, in each case stating in reasonable detail the reasons therefore
and the action being taken, or proposed to be taken, with respect thereto;

 
(d)  
reviewing local scientific/promotional messages and advertising strategies
consistent with the approved Marketing Plan and core scientific/promotional
messages and advertising guidelines, with the objective of achieving a
consistent global Product message and positioning where not adverse to the
marketing of the Product in the Territory;

 
(e)  
reviewing strategies for the Detailing and marketing of the Product in the
Territory, including allocation of responsibility for such activities, and
monitoring the performance of such activities;

 
(f)  
reviewing allocations and spending parameters for the Product, including,
without limitation, sample allocations per Sales Representative and allocation
of spending for grants, symposia and speaker programs, in accordance with the
approved Marketing Plan and Marketing Plan Budget;

 
(g)  
reviewing educational and professional symposia in accordance with the approved
Marketing Plan and Marketing Plan Budget;

 
(h)  
recommending appropriate Phase IV clinical trials and other studies (including
investigator initiated studies and medical affairs studies) in the Territory and
obtaining input from Development personnel from each Party in designing and
approving such study programs;

 
(i)  
monitoring advertising placement and market responses;

 
(j)  
reviewing market research and pharmacoeconomic studies, plan medical/scientific
liaison and managed markets/health authority liaison support, in accordance with
the approved Marketing Plan and Marketing Plan Budget;

 
(k)  
reviewing Marketing Reports;

 
(l)  
reviewing local regulatory strategy and labeling in accordance with the approved
Development Plan, Marketing Plan and Marketing Plan Budget and global
guidelines;

 
(m)  
reviewing local publications and communications strategies in accordance with
the approved Marketing Plan, Marketing Plan Budget and global guidelines; and

 
(n)  
reviewing local terms and conditions of sale for the Product (including without
limitation rebates and managed market matters, based on the Plan Level of
Discount) in accordance with the approved Marketing Plan and Marketing Plan
Budget and global guidelines.

 
4.9.  
Joint Manufacturing and Supply Committee.  The Parties shall establish a Joint
Manufacturing and Supply Committee ("JMSC") promptly following the date hereof
to review and make recommendations to the Parties with respect to manufacturing
and supply matters relating to Product. The co-chairpersons of the JMSC shall
have responsibilities analogous to those of the other Committees.

 
4.10.  
Responsibilities of the JMSC.  The responsibilities of the JMSC shall include:

 
(a)  
periodic review of the supply chain for the Product(s) to identify potential
risks and issues related to the manufacture and supply of Product (including
device manufacture), including the initial supply chain risk assessment to be
conducted under Section 6; and

 
(b)  
to recommend to the Parties appropriate and tax efficient supply agreements
between the Parties and/or any Third Party Supply Co, to establish and ensure a
continuous supply of Product (both for Development and commercial purposes)
sufficient to reasonably meet forecast demand.

 
4.11.  
Global Management Representatives.  Each of FOREST and ALMIRALL shall appoint
one or more senior representatives having an understanding of one or more of
general development, regulatory, manufacturing, alliance management and
marketing issues to act as its Global Managers ("Global Managers"). Each Global
Manager shall be primarily responsible for facilitating the flow of information
and otherwise promoting communications and collaboration within and among the
Committees, between the Parties and internally within the Parties with respect
to his or her respective field. Each Global Manager shall also be responsible
within his or her field of general responsibility understanding for:

 
(a)  
facilitating coordination among the various functional representatives of FOREST
or ALMIRALL, as appropriate;

 
(b)  
providing single-point communication for seeking consensus both internally
within the respective Party's organisation and together regarding key global
strategy and Plan issues, as appropriate, including facilitating review of
external corporate communications in accordance with Section 12.3; and

 
(c)  
raising cross-Party and/or cross-functional disputes to the senior executive
management of the Parties, in a timely manner.

 
4.12.  
Phase IV Strategy; Disclosure; Publications.  Neither Party will undertake, or
permit its Affiliates or (sub)licensees to undertake, within the Territory or
the EU, any pre-clinical or clinical marketing studies of the Product,
including, without limitation, Phase IV marketing studies, but excluding any
studies required for registration or imposed by regulatory authority in the
Territory or the EU, without consultation with, and approval of, the Parties
(which shall consult with appropriate development personnel of the Parties for
this purpose). ALMIRALL will coordinate Phase IV studies performed outside both
the Territory and the EU with the intent to keep those studies consistent with
the mutually-agreed approach adopted for Territory and EU studies.

 
FOREST and ALMIRALL will cooperate to oversee a worldwide publication strategy
and activities related to scientific and medical conferences on a worldwide
basis, including through delegation to appropriate working groups of the
Parties. Without limiting the generality of Section 12.1(b), each Party shall be
afforded the opportunity to review and approve any scientific paper or
presentation proposed for publication, presentation or distribution by the other
Party, its Affiliates or licensees, for the Territory or European Union and
shall have no more than [***] (or such shorter period as may be required to
comply with publication or presentation deadlines communicated to it by the
Party proposing publication) to complete such review and furnish comments to
such Party. The Party proposing publication or presentation shall not
unreasonably reject comments furnished by the other Party. ALMIRALL will
coordinate publications originating from outside both the Territory and the EU
with the intent to keep consistency with mutually-agreed approach adopted for
the Territory and the EU.
 
Each Party may disclose the initiation and results of clinical studies performed
by any Party to the extent required by law or best industry practices, provided
all proposed disclosures and publications will be submitted for expeditious
review by each Party and due regard will be given to the comments of the other
Party.
 
 
SECTION 5
 
DEVELOPMENT AND REGISTRATION
 
5.1.  
General commitments

 
(a)  
ALMIRALL and FOREST shall use their Commercially Reasonable Efforts and shall
commit the necessary resources to Develop the Products with appropriate
inhalation, excipient and formulation technology, with the objective of
developing Product(s) to finished inhaler form in a device suitable to obtain
all Approvals in the Territory and the European Union, in accordance with the
Development Plan.

 
(b)  
Each of ALMIRALL and FOREST shall be responsible for and carry out the
Development of the Products according to what is established in this Section 5
and in the Development Plan, as amended from time to time by the JDC, and as
required by the FDA and the EMEA, or the corresponding regulatory Governmental
Authorities in the Territory or the European Union. It is understood between the
Parties that the Development FTEs will be allocated between the Parties, based
on considerations of availability and efficiency of each party's respective
capabilities, subject to the condition that such allocations will not cause any
disruption of the Development activities. In the event of new additional
requirements, not known or foreseen on the Effective Date, by the FDA, both
Parties will discuss and agree in good faith, in the JDC, within [***] days (or
as promptly thereafter as practicable in light of the scope or nature of such
requirements) the necessary Development activities to be added to the
Development Plan to meet the said additional requirements, it being understood
that the costs of the agreed added Development activities will be [***]. In the
event of failure to reach an agreement, the JDC shall refer the issue to Senior
Officers' resolution, as established in Section 4.3(d). FOREST and ALMIRALL
shall not discontinue the efforts to develop the Products as provided herein due
to any reason other than those specified in this Agreement.

 
(c)  
ALMIRALL and FOREST have already agreed to use their Commercially Reasonable
Efforts and to commit the necessary resources to Develop both the LAS
Monotherapy Product and the Combination Product, in accordance with the
Development Plan which the Parties will agree to adjust as necessary to obtain
approval of both said Products, on a commercially reasonable basis. The Parties
acknowledge that neither Party shall be required to agree to an amendment to the
Development Plan to incorporate Development obligations which are specific to
countries outside of the Territory and not required or commercially reasonable
to undertake for purposes of the Territory, provided that the Development Plan
for the Combination Product will be finalized by the Parties following the same
approach as for the LAS Monotherapy Product (i.e. taking into account
approvability for the EU and the Territory).

 
(d)  
In the event that ALMIRALL assumes development activities to be performed by
[***], the corresponding cost otherwise payable to [***] shall be payable to
ALMIRALL.

 
5.2.  
Development activities

 
(a)  
During the Term, neither Party shall, directly by itself or in collaboration
with any Third Party, engage in any Development activities for the Territory
other than as set out in the Development Plan without the express prior approval
of the JDC, as reflected in the JDC minutes. It is understood that nothing in
this Agreement prevents, limits or restricts ALMIRALL's right to carry out any
development activities for any products containing LAS 34273 for any countries
outside the Territory.

 
(b)  
The Parties agree to enter into appropriate technical agreements and to transfer
Know-How, as necessary, with respect to the performance of Development
activities for the Product in the Territory. This shall include, if necessary,
technical agreements with Supply Co. (or its designated Affiliate). Each such
technical agreement shall be an Ancillary Agreement to be approved by the JMSC.

 
(c)  
The Parties shall agree on and establish an information technology system to
share and/or have access to on-line, constant, complete and updated information
concerning Development.

 
5.3.  
Ownership of Approvals.  All Approval Applications and Approvals relating to a
Product in the Territory shall be held by FOREST; and together with the
supporting documentation and data shall be treated by the Parties as
Confidential Information. Unless already in the possession of ALMIRALL, FOREST
shall provide ALMIRALL with a copy of all documentation submitted to the FDA,
including a copy of the Approval documentation. ALMIRALL shall have the right to
freely use all information and documentation relating to all Approval
Applications and Approvals relating to LAS Monotherapy Products and Combination
Products in the countries not included in the Territory. The IND held by
ALMIRALL as of the date of this Agreement shall be transferred to FOREST, as
soon as reasonably practicable, when so decided by the Joint Development
Committee with the intent to avoid any delays in the regulatory strategy in the
Territory.

 
5.4.  
Cooperation between the Parties.

 
(a)  
Regulatory Status Updates. FOREST shall be responsible for preparation of the
health registration dossier (including without limitation expert reports and
overall summaries with the exception of the CMC bulk active section in relation
to LAS 34273 which shall be prepared by ALMIRALL) to be used for Approval
Applications in the Territory. On a periodic basis, Forest shall prepare a
Regulatory Status Update for use by the Parties, which shall be submitted to the
JDC setting forth the status of all Approval Applications to be submitted to
Governmental Authorities in connection with the commercialisation of the Product
in the Territory, including time lines for such submissions. Each such
Regulatory Status Update shall be treated as Confidential Information in
accordance with Section 12, ALMIRALL agreeing not to unreasonably disclose such
Regulatory Status Update to the prejudice of FOREST. Subject to the completion
by ALMIRALL of its responsibilities with respect to the CMC bulk active section,
FOREST shall make Commercially Reasonable Efforts to finalize the preparation of
the health registration dossiers ready for filing the Approval Applications as
soon as possible from the Effective Date, in accordance with the Development
Plan.

 
(b)  
Data sharing. Each Party shall provide to the other Party without delay, and at
least quarterly, copies of all technical, pre-clinical and clinical data and
other material data and information for which this Party is responsible relating
to or intended to support any Approval Application for a Product or any Product
Improvement (including information related to GMP, GLP and/or GCP compliance,
and health, safety and environmental data concerning manufacturing plants, in
each case to the extent related to a Product, Product Improvement or Additional
Indication, but excluding data relating to the CMC bulk active section).

 
(c)  
Regulatory Affairs. FOREST shall (i) submit Approval Applications for the
Product, (ii) obtain and maintain Approvals for the Product, and (iii) comply
with all regulatory requirements and reporting obligations to Governmental
Authorities relating to the Approvals for and commercialisation of the Product
in the Territory. FOREST shall perform all such activities in accordance with
the Development Plan, Marketing Plan and pricing strategies and guidelines.
FOREST shall use its Commercially Reasonable Efforts to proceed with such
Approval Applications and undertake to obtain Final Approval in the Territory
with the objective of obtaining such Final Approval [***]

 
(d)  
Drug Master File.  In connection with ALMIRALL's CMC responsibilities, ALMIRALL
shall prepare and submit a Drug Master File for LAS 34273 and Formoterol Bulk
Active Ingredients with the FDA and shall grant FOREST appropriate rights of
reference to the DMF for IND and NDA purposes. ALMIRALL shall maintain the DMF
in accordance with all applicable regulatory requirements throughout the Term,
and will not amend the DMF in a manner which would knowingly cause the Product
to fail to comply with the NDA. ALMIRALL shall promptly provide to FOREST copies
of substantive communications from the FDA relating to any such DMF. In
addition, ALMIRALL shall be responsible to ensure that Supply Co. maintains a
Drug Master File with the FDA covering the Device and complying with applicable
regulatory requirements, and grants FOREST appropriate rights of reference
thereto. ALMIRALL shall provide to FOREST copies of regulatory communications
that it may receive from the Supply Co.

 
(e)  
Review and Comment. Any and all such Approval Applications, or other documents
or materials intended for submission in connection with Approval Applications or
Approvals for a Product, any Product Improvement or Additional Indication in the
Territory, must be reviewed and approved in advance by the JDC. FOREST shall,
prior to submission to the JDC, provide ALMIRALL with a reasonable opportunity
(but not in excess of 3 weeks unless specific circumstances reasonably require a
longer period of review) to review and comment upon any Approval Application or
part thereof concerning a Product, Product Improvement, or Additional Indication
or any pending Approval Application for the Product, Product Improvement or
Additional Indication. The JDC shall ensure that all reasonable comments made by
the Parties shall be incorporated.

 
(f)  
Meetings. FOREST shall use Commercially Reasonable Efforts to provide ALMIRALL
with at least [***] prior notice of all material meetings, conferences and
discussions scheduled with any relevant Governmental Authority concerning any
Approval Application or Approval relating to the Product to the extent such
notice is practicable and in any event shall use its Commercially Reasonable
Efforts to provide such notice as promptly as practicable. At all such meetings,
conferences or discussions, ALMIRALL shall have the right to attend and
participate, either in person or by telephone, to the extent permitted by the
applicable Governmental Authority. FOREST and ALMIRALL shall use their
respective Commercially Reasonable Efforts to agree in advance on the attendance
list and objectives to be accomplished at such meetings, conferences and
discussions and the agenda for the meetings, conferences and discussions with
the FDA. It is understood by the Parties that if attendance at any meeting,
conference or discussion with the FDA is strictly limited, attendance shall be
based on expertise in relation to the Product; provided ALMIRALL shall be
entitled to have at least one representative present at any such meetings, to
the extent permitted by the applicable Governmental Authority.

 
(g)  
ALMIRALL shall provide FOREST access reasonably prior to filing the applications
for centralized registration before the EMEA or intended to be filed by ALMIRALL
for the Products in the most relevant countries in the European Union (i.e.
Germany, France, UK, Italy and Spain), giving FOREST the opportunity to review
and make comments on those applications. ALMIRALL will reasonably keep FOREST
updated on significant regulatory developments outside the Territory, including,
without limitation, updates as to substantive communications to or from
regulatory authorities relating to Product manufacturing, safety or efficacy.

 
5.5.  
Regulatory notification.  Without limiting any specific notices required
elsewhere herein or pursuant to any Ancillary Agreement, each Party shall notify
the other Party promptly (i.e. without delay and with reasonable time to prepare
any possible required action) upon:

 
(a)  
receiving any regulatory communication from the FDA, including without
limitation any communication with respect to any: (i) safety or efficacy issue
with respect to a Product; or (ii) advertising or promotional claims with
respect to a Product; or

 
(b)  
receiving information concerning the initiation of any investigation, review or
inquiry regarding a Product by the FDA including but not limited to: (i) the
need for a remedial action related to one or more batches of a Product
(including a recall or withdrawal); (ii) possible detention, seizure of or
injunction against distribution of a Product; (ii) the facilities used in
conjunction with the manufacturing or distribution of a Product; (iv) the
receipt of a report concerning any bacteriological contamination, significant
chemical, physical, or other change or deterioration in distributed Product such
that it fails to meet the Product Specifications; or (v) the receipt of any
complaint concerning suspected or actual Product tampering or the contamination
or mix-up with or in the ingredients in any batch, package, or container of a
Product; or

 
(c)  
the initiation of any investigation, review or inquiry by the FDA or any other
Governmental Authority within or outside the Territory regarding the manufacture
and supply of LAS 34273.

 
If either Party decides that it must communicate with the FDA regarding a
Product, then it shall so advise the other Party immediately and, unless
prohibited by applicable Laws, provide the other Party in advance with a copy of
any proposed written communication with the FDA. For purposes of clarity it is
acknowledged that nothing herein shall be construed as limiting a Party's right
to communicate with any Governmental Authority or take such other immediate
action related to a Product as is it reasonably deems necessary in order to
comply with applicable Laws; provided that notification to the other Party is
provided as soon as practicable thereafter.
 
5.6.  
Product Improvements.  Product Improvements (other than Additional Indications
and any combination products which are subject to regulation in Section 2.2) for
the Territory shall only be Developed as recommended and approved by the JDC.
During the Term, such Product Improvements shall be Developed subject to the
terms and conditions of this Agreement.

 
5.7.  
Development Costs.  FOREST shall be responsible for [***] of Development Costs
and ALMIRALL shall be responsible for [***] of Development Costs incurred in
accordance with the Development Plan and Development Budget. The parties agree
that the Development Costs of both the LAS Monotherapy Product and the
Combination Product are expected to cost, in accordance with current
estimations, an amount around [***] (internal FTEs not included). Therefore,
each Party shall reimburse the other Party the applicable share of participation
calculated on the Development expenses incurred, promptly upon being so invoiced
by the other Party, it being understood that (i) internal and external
Development expenses will be invoiced by the Parties [***] in arrears and that
(ii) significant external Development expenses may be invoiced (and payment
requested) by each Party at the time when the expenses are reasonably expected
to be effectively incurred and paid to the corresponding Third Party, with a
Party obligated to make reimbursement making such payment within [***] days of
the receipt of any such invoice. Development Costs shall include, without
limitation, the following (each to the extent that they are included in the
approved Development Budget):

 
(a)  
the cost of materials (including chemicals, reagents, costs of clinical supplies
including packing, labeling and comparators, and animals, but no other
laboratory supplies or equipment) used in the Development of the Product,
Product Improvement or Additional Indication, except for the corresponding
quantities of LAS 34273 Bulk Active which shall be supplied by ALMIRALL free of
charge;

 
(b)  
Cost of Development FTEs as reviewed and approved by the JDC for Development
work approved for reimbursement on an FTE basis;

 
(c)  
costs for outside professional services, such as toxicology, pre-clinical or
clinical studies performed by Third Parties, including without limitation,
technical development of a Formulation and/or Product, including the costs of
related external advisors;

 
(d)  
costs for manufacturing process development (including costs of validation
batches and stability work) of a Product, Product Improvement(s) and Additional
Indication(s), however, and notwithstanding anything to the contrary established
in the Development Plan, allocation of such costs will be done based on intended
plant utilization by the Parties;

 
(e)  
any costs relating to Development activities incurred from [***], by ALMIRALL
from such date and concerning the Product, whether before or after signature of
this Agreement, which costs as of the date hereof are set forth on Schedule C
hereto;

 
(f)  
the amount of [***] paid by ALMIRALL to [***] for the performance of the
clinical trials set forth on Schedule C hereto.

 
(g)  
such other costs as may be approved by the JDC as part of a Development Plan and
Development Budget; and

 
(h)  
any other costs necessary to obtain the initial Approval of the Products,
expressly excluding (i) any Phase IV studies, and (ii) any regulatory fees or
taxes and costs of compilation or preparation of the dossier or regulatory files
(which studies and regulatory costs will be both entirely borne by FOREST), but
specifically including any additional activities or studies, not included in the
Development plan, especially requested by the FDA as a condition for granting
Approval, provided that Development Costs associated therewith will be [***].

 
[***].
 
 
SECTION 6
 
MANUFACTURING AND SUPPLY
 
6.1.  
Supply of bulk active ingredients.  ALMIRALL (through its respective Affiliates,
as appropriate) shall be responsible for the manufacture and supply of LAS 34273
and Formoterol, as bulk active ingredient, to enable the manufacture of an
adequate supply of each Product which complies with the applicable Product
Specifications (in finished ready-to-use or ready-to-sell form, as applicable)
during the Term for purposes of Development and commercialization in accordance
with the JMSC recommendations. Each of FOREST and ALMIRALL shall use
Commercially Reasonable Efforts to coordinate efforts to assure a smooth supply
chain from active pharmaceutical ingredient through finished Product.

 
6.2.  
Cost of Bulk Active Ingredient.  Except to the extent otherwise provided herein
with respect to Development activities, the Parties agree that the Cost of Bulk
Active Ingredient for LAS 34273 shall be equivalent to [***].  For the
Combination Product, the Cost of the Bulk Active shall be the [***].  The Cost
of Products of Formoterol is intended to be in line with the generic market
prices.

 
6.3.  
Second Source Facility: Buffer Stock.  Not later than [***] months following the
first Launch of a Product and thereafter during the term of the Agreement,
ALMIRALL shall have qualified and shall maintain the qualification of at least
one additional manufacturing site to assure a secondary and back-up source of
supply of FOREST's requirements of Bulk Active LAS 34273. Such secondary
facility shall comply with all applicable laws and regulatory requirements and
have quality and reliability standards sufficient to permit its lawful use as a
source of supply for LAS 34273 under this Agreement. Beginning on the date which
is approximately [***] prior to the first Launch of a Product, ALMIRALL shall
maintain buffer stock of LAS 34273 Bulk Active Ingredient which shall represent
at least [***] (the "Minimum Buffer Stock") of FOREST's anticipated requirements
of the LAS 34273 Bulk Active Ingredient. In addition, ALMIRALL shall use
Commercially Reasonable Efforts to maintain or cause Third Party suppliers to
maintain reasonable buffer stocks of the Device (at FOREST's cost to the extent
borne by ALMIRALL) and Formoterol Bulk Active Ingredient for the Territory.
Information about buffer stock levels will be periodically provided to the JMSC.

 
6.4.  
Shortage of bulk active.  Without limiting ALMIRALL's obligations pursuant to
Section 6.3, in the event that at any time during the Term either FOREST or
ALMIRALL determines that the materials and/or resources (including without
limitation access to manufacturing lines and other facilities for use in
performance of such activities) necessary for the manufacture and timely
delivery of then current forecasted requirements of LAS 34273, Formoterol or the
Device, respectively, are, or are reasonably anticipated to become, in short
supply, it shall promptly notify the other Party of such shortage or anticipated
shortage. As soon as practicable following such notice, the JMSC shall meet to
discuss and recommend to the Parties for review and subsequent approval an
appropriate course of action to address such shortage including, without
limitation, the granting by ALMIRALL of such licenses and the furnishing,
subject to appropriate safeguards of confidentiality, of such technology
transfer as may be required to permit a Third Party to manufacture FOREST's
requirements of LAS 34273 if necessary to reasonably assure a continued and
uninterrupted supply. In connection with any such license, the Parties shall
adjust the royalties payable hereunder, if necessary, so as to assure that the
cost to FOREST of LAS 34273 does not exceed the cost to FOREST provided herein.
During any period of such shortage, ALMIRALL shall [***]

 
In the event of any such shortage ALMIRALL shall [***]
 
6.5.  
Manufacture and supply of Products

 
(a)  
FOREST shall be responsible for the Pharmaceutical Manufacture of the Product
and release for its commercialisation in the Territory. The LAS 34273 or
Formoterol bulk actives for the Product shall be supplied by ALMIRALL in
accordance with Section 6.1 and 6.2. FOREST shall acquire all its requirements
of LAS 34273 and Formoterol from ALMIRALL. Promptly following the date hereof,
the Parties will negotiate and execute a standard technical agreement with
respect to the manufacture and supply of Bulk Active Ingredient which shall be
consistent with the terms and conditions of this Agreement and which shall
contain customary details relating to the supply of bulk pharmaceutical
ingredients (i.e., testing and acceptance, provision of certificates of
analysis, quality control, maintenance and right to audit related
documentation).

 
(b)  
Notwithstanding the provisions of subsection (a) above, ALMIRALL shall be
responsible for Pharmaceutical Manufacture of the Product for Development
purposes to the extent that it reasonably appears likely that FOREST's
facilities will not be fully qualified in order to comply with the Development
timelines contemplated hereby. In any such event, Product will be supplied to
FOREST for Development purposes (subject to Development Cost sharing as provided
herein) at [***]. FOREST shall use Commercially Reasonable Efforts to complete
its facilities qualification as promptly as practicable. Notwithstanding the
preceding, in the event that ALMIRALL's facilities are qualified and available
prior to qualification of FOREST's facilities, ALMIRALL will supply commercial
quantities (subject to capacities) for a reasonable transition period with the
objective of enabling the parties to achieve the expected commercialisation
timelines. The specific arrangements will be discussed in greater detail at the
JMSC.

 
(c)  
If requested by ALMIRALL, FOREST shall also perform Pharmaceutical Manufacturing
of the Products (at a price equivalent to [***]) and supply them to ALMIRALL or
its designated Affiliates and/or licensees for any countries outside the
Territory. ALMIRALL will supply necessary components at [***]. The specific
arrangements will be discussed in greater detail at the JMSC.

 
(d)  
ALMIRALL shall separately supply (or be responsible to assure that Supply Co.
supplies) the inhalation Device (including the empty cartridge) to be used in
the Pharmaceutical Manufacture of the Product, at [***].

 
(e)  
The JMSC shall be responsible for the periodic review and assessment of the
capabilities and anticipated future performance of Supply Co, FOREST, ALMIRALL
and any Third Party contractors engaged in activities related to the
manufacture, distribution and supply of Products in the Territory, to identify
any actual or potential risks in the supply chain for Products. The first such
assessment shall be conducted promptly upon signature of this Agreement for each
Product, with subsequent assessments (if any) being conducted on an as needed
basis, as determined by the JMSC. The assessments shall include recommendations
on performance standards, actions and/or contingency plans to address actual or
potential risks in the supply chain identified by the JMSC, such as inventory
shortfalls and other manufacture and supply issues related to the Products, LAS
34273 or Formoterol, including management of supply chain activities.

 
6.6.  
Cost of Products.  For the purpose of calculating the Cost of Products, a
standard costing approach is to be applied. Such standard costs include the
following types of expenses: (i) direct materials; (ii) direct labor; (iii)
indirect manufacturing costs (but not including corporate, general or
administrative overheads); and (iv) quality assurance, in each case recognized
in accordance with GAAP.

 
6.7.  
Forecasts.  In the first five natural days of each quarter (the first time at
least [***] prior to the anticipated Launch of the Product(s)), FOREST shall
provide ALMIRALL with the rolling forecast of its expected requirements of the
Bulk Active (separately for the LAS Monotherapy Product and the Combination
Product) and the Devices over the next [***] period. FOREST will update such
forecasts more frequently in the event of significant changes in expected
requirements. The quantities for the first [***] communicated on each rolling
forecast will be considered as firm orders for the months indicated, and the
quantities for the [***] will be binding in a range of [***].  ALMIRALL
undertakes to supply the indicated quantities. In addition, ALMIRALL will use
Commercially Reasonable Efforts to supply additional quantities of Bulk Active
(LAS and Formoterol Bulk Active Ingredient) and Devices when ordered by FOREST,
but it shall not be obliged to supply, during each month, any quantities
exceeding [***] of the corresponding monthly binding and firm forecast.

 
6.8.  
Failure to Supply.  In the event of any failure to supply, or anticipated
inability to supply (including, without limitation, a failure to maintain the
Minimum Buffer Stock), with respect to binding orders for supplies of Product,
inhalation Devices, LAS 34273 and Formoterol, by Supply Co or the responsible
Party, as applicable, in addition to the provisions set forth above and in
addition to any remedies otherwise provided by this Agreement, the Parties shall
implement the appropriate JMSC approved contingency plans and/or take such other
appropriate action as necessary to ensure, to the fullest extent practicable,
the continued supply of Product, which may include, without limitation, using a
qualified second source of manufacture for Product, inhalation Devices, LAS
34273 and Formoterol, as applicable.

 
6.9.  
Quality Assurance.  ALMIRALL shall ensure that all supplies of LAS 34273, the
Device, Formoterol and finished Product (to the extent supplied by ALMIRALL
pursuant to Section 6.5(b) hereunder) provided for use in the manufacture of
Product meet all applicable specifications (including the Product
Specifications) and GMP standards, and that it has complied with all proper
quality assurance and quality control procedures. FOREST, ALMIRALL, Supply Co
and any Third Party manufacturer or supplier acting on their behalf shall retain
batch data records and quality control certificates for each batch of LAS 34273
and Formoterol and Product, as applicable, and such records shall be retained
for the longest period required by applicable Laws. Supply Co and each Party
must inform the other Party of any observations from Governmental Authorities
concerning the manufacturing facilities and quality processes used in connection
with the manufacture of Product or LAS 34273 and Formoterol used in the
manufacture thereof. All such manufacturing facilities, including those of Third
Parties, must comply with all applicable Laws, including without limitation
local health, safety and environmental laws and regulations. In addition, FOREST
shall comply with current Good Laboratory Practices, Good Clinical Practices and
Good Manufacturing Practices as required by Governmental Authorities in the
Territory and shall make all facilities, books and records available to audit by
the ALMIRALL or Governmental Authorities as provided in Section 3.5(a)(ii). Each
of ALMIRALL and FOREST, respectively, shall have the responsibilities set forth
above with respect to Third Party manufacturers or suppliers with which it
contracts for purposes of this Agreement, including the responsibility to assure
compliance by such Third Party manufacturers with the standards set forth
herein.

 
6.10.  
Recalls and other remedial action

 
(a)  
If one Party is aware that a recall, withdrawal or other remedial action is or
may be required by Laws, it shall immediately notify the other Party.

 
(b)  
Either Party shall have the right to request a recall or withdrawal of a Product
in the Territory upon notice to the other Party. The Parties shall immediately
meet to discuss in good faith the reasons for the recall or withdrawal. FOREST
shall be responsible for initiating the recall or withdrawal in the Territory,
which will be performed in accordance with prevailing industry practices and in
accordance with laws. FOREST shall not perform any recall without the prior
approval by ALMIRALL, provided that (i) FOREST shall have the right to implement
any such recall, when required by law, subject to prior notice and consultation
with ALMIRALL to the extent practicable and (ii) FOREST shall have the right to
perform any such recall when required by generally prevailing industry standards
in the Territory, provided that in such event, FOREST shall consult regarding
such recall with ALMIRALL, which consultation will be previous to the recall
except when not practicable.

 
(c)  
In the event of a recall, withdrawal or other remedial action, ALMIRALL shall
give any and all necessary assistance as reasonably requested by FOREST.

 
(d)  
FOREST shall be responsible for all of the direct and indirect costs of a
recall, withdrawal or other remedial action related to Product, unless and to
the extent such recall, withdrawal or other remedial action is caused by (i) the
negligence or intentional misconduct of ALMIRALL or its Affiliates, or (ii)
ALMIRALL's breach of one or more representations or material obligations under
this Agreement or an Ancillary Agreement. Apart from the above and any liability
applicable under Section 11 below, no compensation of any sort whatsoever shall
be payable by FOREST to ALMIRALL and vice versa.

 
 
SECTION 7
 
MARKETING, PROMOTION & SALE
 
GENERAL
 
7.1.  
Marketing and Promotion of Products.  FOREST shall use its Commercially
Reasonable Efforts for Pre-Marketing Activities and to promote, market and sell
the Products in the Territory. Subject only to the terms of the Co-Promotion
Rights provided by Section 2.1(d), all costs and expenses for promotional and
marketing activities of the Products in the Territory will be entirely borne by
FOREST.

 
7.2.  
Marketing Plans.

 
7.2.1.  
Marketing Plan:

 
7.2.1.1.  
Each Marketing Plan shall set forth, with respect to the applicable annual
period, a description of strategy and positioning implementation for the
Products in the Territory and the key marketing issues for the Products in the
Territory in the following operational sub-plans (whether or not specifically
designated as such):

 
a)  
a "Promotional Plan" that specifies the Promotional Materials to be used by
FOREST in conducting Promotional activities with respect to the Products and the
applicable Product message; the Promotional Plan will take into consideration
the international nature of the Product and therefore, whenever possible, will
conform to the global positioning guidelines approved by the Joint Marketing
Committee for the Territory.

 
b)  
an A&P Expense budget that specifies the type and amount of A&P Expenses to be
incurred for performing required marketing activities;

 
c)  
a US Phase IV Study plan that specifies the US Phase IV Studies to be conducted;

 
d)  
a "Strategic Targeting Plan" that specifies Detailing strategy and obligations
of FOREST on a [***] basis, including (i) the "call deck" size (i.e., the number
of Target Prescribers contemplated by the Marketing Plan) to be called on); (ii)
identification and prioritization of Target Prescribers by deciles; (iii) reach
and frequency expectations for the Target Prescribers in each [***]; and (iv)
the number of sales representatives to be promoting the Product and the PDEs for
each Product to be performed in each [***], it being understood that for the
first [***] following the initial Launch of each of the Products [***] it being
also understood that the applicable [***];

 
e)  
a "Sample Plan" that specifies on a [***] basis (i) the aggregate number of
Product samples to be distributed, (ii) the form, content and timing of
utilization and management audit reports with respect to Product sampling
activities, and (iii) such other matters related to Product sampling as the
Brand Team deems necessary or appropriate;

 
f)  
a "Managed Care Plan" that outlines the contracting strategy for managed care
market segments;

 
g)  
rolling annual sales forecasts (by format and divided into monthly periods) for
the Products to be updated on a [***] (or more frequently if determined by the
Brand Team); and

 
h)  
such other plans relating to the marketing and Promotion of the Products in the
Territory as the Brand Team deems necessary or appropriate.

 
7.2.1.2.  
Without limiting the generality of the foregoing, FOREST agrees that in each of
the first [***] periods following the Launch of the first of the Products,
FOREST (i) will provide [***], and (ii) will incur [***]

 
7.2.2.  
Preparation of Marketing Plans:

 
7.2.2.1.  
FOREST shall solicit input from ALMIRALL, through the Brand Team, and prepare a
draft of the initial Marketing Plan for presentation to and approval by the
Joint Marketing Committee [***]  The Parties intend to finalize the initial
Marketing Plan approximately [***] months prior to the Launch of the Product.

 
7.2.2.2.  
Each subsequent annual Marketing Plan shall be prepared by FOREST and submitted
to the Joint Marketing Committee as soon as available prior to the beginning of
the annual period covered by such Marketing Plan.

 
7.2.3.  
Amendment of Marketing Plans:  The Joint Marketing Committee from time to time
may amend any Marketing Plan.

 
7.3.  
Distribution and sale of Product.  FOREST shall be responsible for the
distribution and sale of Product in the Territory. Product pricing in the
Territory, including, without limitation, the timing of pricing changes,
requests for reimbursement and the offering of any discounts or rebates, shall
be prepared by FOREST in a manner consistent with the then current approved
Marketing Plan. FOREST shall be solely responsible for negotiating any Price
Approval required in the Territory, if any, or any adjustments thereto, with the
relevant local Governmental Authority consistent with the approved Marketing
Plan and pricing strategies and guidelines approved by the Joint Marketing
Committee. FOREST shall promptly provide ALMIRALL with copies of all
correspondence with Governmental Authorities with respect to such Price
Approvals, and ALMIRALL shall be notified of and (except when precluded by Laws)
be entitled to attend all such negotiations. Additionally, FOREST shall be
responsible for negotiating pricing and contracts for the sale of Product with
managed care companies and Governmental Authorities consistent with the approved
Marketing Plan and pricing strategies and guidelines discussed by the Parties.
FOREST shall give due consideration to ALMIRALL's comments on any such
strategies and guidelines.

 
7.4.  
Samples.  Samples shall be distributed in accordance with the current approved
Marketing Plan. Subject to the following provisions of this Section, the
corresponding Formoterol Bulk Active and Devices to be used in the production of
the samples shall be provided by ALMIRALL to FOREST [***] and the LAS 34273 Bulk
Active will be provided by ALMIRALL [***]  As an especial contribution by
ALMIRALL to the marketing activities of FOREST, ALMIRALL will supply [***] a
portion equivalent to [***] of the total Bulk Active utilized in free samples
distributed by FOREST in the Territory. FOREST shall use the samples strictly in
accordance with the then applicable, approved Marketing Plan and shall store and
distribute samples in full compliance with all applicable Laws, including the
requirements of the PDMA. FOREST shall maintain those records required by the
PDMA and all other Laws and shall allow representatives of ALMIRALL a reasonable
opportunity to inspect such records and storage facilities for the Product
samples on request as well as the corresponding records and books of FOREST to
confirm the applicability of the foregoing [***]  FOREST shall be solely
responsible for the filing with the FDA or any other relevant regulatory
Governmental Authorities of any necessary reports in connection with the PDMA or
all other corresponding Laws.

 
7.5.  
Field Forces.

 
(a)  
Field Force Activities. In the promotion of the Product in the Territory, FOREST
shall provide such internal administrative and logistical support of its Sales
Representative field force as is usual and customary in the pharmaceutical
industry in the Territory, consistent with its normal practices. FOREST shall
diligently promote the Product in the Territory in accordance with the then
approved Marketing Plan. Such efforts shall include, without limitation,
performing the following types of activities, each in accordance with the
approved Marketing Plan:

 
(i)  
training, maintaining and managing Sales Representatives to Detail target
physicians, pharmacists, potential purchasers and other health care
Professionals, including;

 
(ii)  
distributing samples and Promotional Materials through each Party's respective
Sales Representatives or other customary methods;

 
(iii)  
subject to Section 7.11, responding to inquiries regarding the Product (other
than consumer and medical inquiries);

 
(iv)  
providing administrative support services (such as an electronic territory
management system, where applicable); and

 
(v)  
setting, monitoring and implementing Sales Representative incentives related to
the Promotion and sale of Product.

 
(b)  
Contract Sales Force. FOREST shall not be entitled to discharge more than [***]
of its annual Detailing obligations for the Product in the Territory by engaging
a Contract Sales Force. FOREST may only retain a Contract Sales Force to provide
more than the allowed percentage of its annual Detailing obligations with the
prior written consent of ALMIRALL. If FOREST retains a Contract Sales Force,
FOREST shall be responsible for all costs associated with retaining such
Contract Sales Force and for the Contract Sales Force's compliance with this
Agreement, including, without limitation, the training and monitoring of such
Contract Sales Force and ensuring compliance with all applicable Laws.

 
(c)  
Sales Force Incentives. For each of the [***] periods after Launch, and subject
to changes in customary practices for pharmaceutical sales force incentive
compensation between the date hereof and the time of the Launch of each Product,
incentive compensation provided to FOREST's sales representatives shall be
directly related to the percentage of time that the relevant FOREST sales force
is required to devote to Promotion of the Product.

 
7.6.  
PDE Requirements:

 
7.6.1.  
Performance of PDE's:

 
7.6.1.1.  
In [***] after the Launch of each Product, FOREST shall perform [***].

 
7.6.1.2.  
In [***] after the Launch of each Product, FOREST shall ensure that [***]

 
7.6.2.  
Failure to Perform Required Number of PDEs:

 
7.6.2.1.  
Without limiting the generality of the foregoing, FOREST agrees that the failure
by FOREST to perform [***] as set forth in Section 7.2.1.2 applicable to any
[***] shall be deemed a material breach of this Agreement by FOREST, entitling
ALMIRALL to the remedies for breach provided herein and by applicable law.

 
7.6.3.  
Notwithstanding anything to the contrary set forth herein, in the event of any
unexpected situation from and after the date hereof (including situations which
arise or become materially more significant after the date hereof) that is
material and changes substantially the market potential for the Product or the
commercial value of Detailing efforts, and [***] then the Promotional
commitments shall be increased or reduced (as the case may be) to a then
commercially reasonable level mutually agreed in good faith by the Parties.

 
7.6.4.  
Permissible PDEs. For purposes of determining compliance by FOREST with any of
its [***] PDE performance requirements set forth in this Agreement, (a) PDEs
[***] and (b) PDEs [***] shall not be taken into account except, in each case,
to the extent contemplated by specific programs in the applicable Marketing
Plan, as otherwise agreed by the Joint Marketing Committee or in response to
specific Promotional developments affecting the Product or its competition.

 
7.7.  
Training and briefing

 
(a)  
FOREST shall [***] provide training to its sales representatives adequate to
perform its obligations hereunder.

 
(b)  
If FOREST organizes Product-related meetings of its employees (such as launch
meetings or periodic briefings of its Sales Representatives) with respect to
each Product, it shall give ALMIRALL advance notice of such meetings, at least
[***] in advance. If requested by ALMIRALL, FOREST shall permit representatives
of ALMIRALL to attend and participate in such meetings or such portions thereof
which relate to the promotion of the Product [***].

 
7.8.  
Promotional Materials.  FOREST shall only use approved Promotional Materials and
only conduct marketing and promotional activities for each Product which, in
each case, are provided for in, or consistent with, the relevant approved
Marketing Plan. FOREST shall have primary responsibility for the preparation of
Promotional Materials intended for use in the Territory, and shall ensure that
all such Promotional Materials are consistent with the approved Marketing Plan
and comply with all applicable Laws. FOREST shall submit drafts of principal
Promotional Materials for review by the Brand Team and will not utilize
Promotional Materials inconsistent with such materials without prior review by
and discussion with the Brand Team.

 
7.9.  
Promotional claims/Compliance.  FOREST shall not make any medical or promotional
claims for a Product beyond the scope of the relevant Approval(s) then in effect
for such Product or that are beyond the scope of or inconsistent with the
approved Marketing Plan and Promotional Materials. When distributing information
related to a Product or its use (including information contained in scientific
articles, reference publications and publicly available healthcare economic
information), FOREST shall comply with all applicable Laws and Industry Codes of
Ethics of Conduct (including the Pharmaceutical Research Manufactures of America
Code on interactions with Healthcare Professionals)

 
7.10.  
Reporting and Auditing.

 
The Parties shall agree on an electronic reporting format which would enable
ALMIRALL to review and monitor the business information related to the Product
(subject only to information which FOREST is prohibited from disclosing due to
licensing obligations to Third Parties). The contents of the information to be
reported will be further agreed by the Parties (but not later than 18 months
after the Effective date), taking into account the customary information and
data used by pharmaceutical companies to monitor commercial and marketing
activities and expenses of their organizations and sales forces and also such
other information and data normally used by FOREST for these purposes. The Brand
Team will be responsible for implementation and approval of such reporting
format.
 
7.10.1.  
Tracking Reports:

 
7.10.1.1.  
PDE Reports: FOREST shall provide ALMIRALL such additional information and
reports concerning Detail activity hereunder at the times and in the manner
specified in the Marketing Plan; provided that (a) no less often than [***]
during the first [***] after the Launch of each Product and (b) no less often
than [***] thereafter, FOREST shall submit to ALMIRALL a written report
containing the following information with respect to such [***], as the case may
be:

 
a)  
the total number of PDEs performed for each Product;

 
b)
[***]

 
c)  
[***]

 
7.10.1.2.  
Promotional Reports: FOREST shall provide to ALMIRALL and to the Brand Team a
[***] Promotional Report. This report should include at least (a) detailed A&P
expenses and allocation (b) detail of samples distributed by Product and Target
Prescribers. This report should allow an easy comparison between planned and
executed activities for the previous period as well as planned activities and
expenses for the next period. In addition FOREST shall keep the Brand Team
informed regarding the activities of its Sales Representatives in Promoting the
Product in the Territory, including information relating to market developments,
competitive intelligence, acceptance of the Product, Product complaints and
similar information.

 
7.10.1.3.  
Sales Reports:

 
a)  
During the first [***] after the Launch of each Product in the Territory, FOREST
shall provide to ALMIRALL [***] sales performance reports, indicating the gross
sales and estimated Net Sales (and adjustments thereto), detailed by Product and
format. After that period, such reports will change to a [***] basis unless
decided and agreed by the Parties. The reporting of units sold should be done on
a [***] basis from the Launch of each Product, detailed by Product and format.

 
b)  
For financial purposes, and during the Term, FOREST shall provide to ALMIRALL
summary [***] reports detailing its Net Sales (and adjustments thereto), Cost of
Products sold, and Promotion Expenses with respect to the Product in the
Territory. All reports generated pursuant to this Section 7.10 shall be in such
level of detail so as to reasonably enable ALMIRALL to independently verify
FOREST's rights and obligations under this Agreement. The format and timing for
such reports shall be as approved by the Brand Team.

 
7.10.2.  
PDE Audits:

 
7.10.2.1.  
Subject to Section 7.10.2.2., no more than once during any [***] consecutive
month period during the first [***] after the Launch of each Product, ALMIRALL
shall have the right to engage an Auditor to conduct an audit of FOREST
Detailing activities to confirm the accuracy of the Detail and PDE
related-information contained in the reports delivered by it pursuant to Section
7.10.1.1. Subject to Section 7.10.2.2., such audit shall be at ALMIRALL's
expense

 
7.10.2.2.  
If the results of such audit identify an overstatement of PDEs in such reports
by [***] or more in any [***], then FOREST, in addition to its other obligations
under this Agreement, shall bear the expense of such audit and shall implement
promptly corrective actions reasonably acceptable to ALMIRALL to ensure accurate
reporting thereafter. At any time within [***] after the completion of an audit
that identifies an overstatement of PDEs by [***] or more in any [***], ALMIRALL
shall have the right to engage the Auditor to conduct, at FOREST expense, a
subsequent audit of the Detailing activities, to ensure that the reporting
deficiencies have been corrected.

 
7.11.  
Launch.  FOREST shall launch each Product in the Territory, as soon as possible
but not later than [***] days after obtaining the corresponding Approval
(including, for this purpose, the Approval of Launch promotional materials),
provided that FOREST has available Launch quantities of finished Product. FOREST
agrees to use Commercially Reasonable Efforts to manufacture Launch quantities
or order specific components when commercially reasonable to do so. FOREST
undertakes to promptly communicate to ALMIRALL the dates of Launch of the
Products and the wholesale and retail prices of the Products to be marketed, as
well as any further modification.

 
7.12.  
Package samples.  From time to time when ALMIRALL so requires it, and in any
case before Launch of the Products and at the time of any modification to the
Product's packaging, FOREST undertakes to send to ALMIRALL up to [***] package
samples of each Product being marketed in the Territory.

 
7.13. 
[***].  FOREST agrees that the failure [***] periods following the initial
Launch of the Product shall be deemed a material breach of this Agreement by
FOREST, provided that FOREST shall have the right to cure the breach for the
[***] period by [***]

 
7.14.  
Competing Product for Commercialisation.  Neither Party shall distribute,
co-promote, co-market or otherwise be involved in the distribution, marketing,
sale or promotion of any Competing Product in the Territory until the first to
occur of (i) [***] (ii) [***] or (iii) [***].

 
Additionally, FOREST shall not distribute, co-promote, co-market or otherwise be
involved in the distribution, marketing, sale or promotion of [***]
 
The preceding shall not be deemed to prevent FOREST from distribution,
marketing, sale or promotion of (i) any pharmaceutical specialities marketed by
FOREST in the Territory before the date of the offer by ALMIRALL pursuant to
Section 2.2.3(1) above and (ii) the [***] currently in clinical development
pursuant to [***].
 
7.15.  
Marketing of authorized generic.  FOREST will have the right to launch an
authorized generic version of the Product and Combination Product, in addition
to the Product(s), at such time [***] In lieu of royalties in respect of such
authorized generic, ALMIRALL compensation on the commercialisation of the
authorized generic versions of Product and Combination Product by FOREST will be
[***] During the commercialisation of the authorized generic versions, FOREST
will purchase and ALMIRALL will supply the Bulk Active Ingredient of LAS 34273
and Formoterol for purposes of the authorized generic version only at a cost
equivalent to [***]; and further provided that, following the expiration of the
foregoing period [***], FOREST shall be entitled to [***]  ALMIRALL will also
supply the required Devices at [***].

 
 
SECTION 8
 
PHARMACOVIGILANCE AND SAFETY EXCHANGE
 
8.1.  
Exchange of Safety Information.  The Parties shall establish procedures for the
exchange and reporting of all adverse events related to the Product, which shall
be governed by an Adverse Event Reporting agreement (the "AE Agreement"), which
shall be an Ancillary Agreement. Such procedures and the AE Agreement shall be
established within [***] months of the Effective Date.

 
8.2.  
Territory Responsibility

 
(a)  
Each Party shall designate a qualified/appropriate person responsible for
Pharmacovigilance to ensure proper communication and adherence to the "AE
Agreement".

 
(b)  
Each Party shall be responsible for (i) the collection of adverse event reports
for the Product reported to that Party in their respective territories, (ii) the
notification to the other Party of such reports in accordance with the terms of
the AE Agreement, (iii) the timely submission of individual written reports to
the relevant Governmental Authorities in compliance with applicable Laws in
their respective territory or as otherwise detailed in the AE Agreement, (iv)
the timely submission of Periodic Safety Update Reports, (v) the answering to
Pharmacovigilance related questions, and (vi) all notifications and
communications with the appropriate Governmental Authorities related to
Pharmacovigilance, as appropriate.

 
For so long as the AE Agreement is not signed, all serious adverse events and
reactions, whether believed due to the Product or not, will be transmitted to
the other Party as promptly as possible and in any event within [***] of first
knowledge of the event/reaction except for deaths which will be transmitted
within [***] and all aggregate reports (e.g., IND annual reports, NDA periodic
reports, PSURS etc.) submitted to a Regulatory Authority will be transmitted to
the other Party within [***] of transmission to the Regulatory Authority. All
questions from and responses to a health authority will be transmitted to the
other Party within [***] of receipt/transmission.
 
(c)  
Each Party and its Affiliates shall make any effort to promptly obtaining any
follow-up information to the initial report from the reporter. The Parties and
their Affiliates shall promptly inform each other of any safety issues in a time
and manner sufficient to permit the Parties to comply with their respective
legal and regulatory responsibilities.

 
8.3.  
Safety Database.  ALMIRALL shall maintain the global safety database for the
Product, shall process all individual case safety reports (ICSR), and shall make
the global safety database available to FOREST in accordance with the terms of
the AE Agreement to ensure regulatory compliance in the Territory.

 
 
SECTION 9
 
INTELLECTUAL PROPERTY
 
9.1.  
Patent ownership and prosecution.  Subject to FOREST’s rights pursuant to this
Agreement, ALMIRALL shall own all rights, title and interest in the ALMIRALL
Patent Rights.

 
Upon obtaining of Approval by any Governmental Authority, ALMIRALL agrees to
file an application for any patent term extension which may be available. FOREST
shall cooperate with ALMIRALL in the preparation, filing and obtaining of any
such patent term extensions (including Supplementary Protection Certificates) in
the Territory.
 
9.2.  
Trademarks ownership and license.  The Parties shall select one or more Product
Trademarks (including back-up trademarks) for each Product recommended by the
Brand Team for use throughout the Territory. The Product(s) shall each be
promoted and sold under the Product Trademark(s).

 
(a)  
ALMIRALL shall be the owner of any trademark to be used in the Territory for LAS
Monotherapy Product(s) and Combination Products, and of any e-trademarks, domain
names, including domain names that contain such trademarks, trade dress, service
marks, copyrights for the Product, or goodwill associated therewith. ALMIRALL
shall pay the fees for maintenance of ALMIRALL Trademark Rights in the Territory
at its own expense.

 
(b)  
ALMIRALL hereby grants to FOREST an exclusive license to use ALMIRALL Trademarks
Rights in connection with FOREST’s promotion activities in accordance with and
during the Term of this Agreement. Upon request by FOREST or ALMIRALL (as the
case may be), each Party shall (or shall cause its Affiliates, as appropriate,
to) execute such documents as may reasonably be required by the other Party for
the purpose of recording the above licenses with any Governmental Authority.

 
(c)  
FOREST shall include the logo and corporate name of ALMIRALL on all packaging
materials and any other materials relating to Products, including Promotional
Materials, with the wording “under license of ALMIRALL”. The parties shall agree
in good faith on the size and position of the references to the name of ALMIRALL
in any such materials, it being understood that if the parties fail to agree
with that respect, size and position of the references to the name of ALMIRALL
and FOREST in any such materials shall be similar in location, preeminence and
proportion. All packaging materials and any other materials relating to Products
shall use ALMIRALL’s trade dress and logo, to the extent legally permissible in
the relevant jurisdiction. The provisions of this Section shall be modified by
the Parties to the extent required to be consistent with regulatory requirements
applicable to the Product in the Territory.

 
(d)  
ALMIRALL shall not utilize the Trademark anywhere in the world (except in
connection with its rights and obligations under this Agreement) without
FOREST’s prior written approval.

 
9.3.  
Corporate logos.  Each Party and its Affiliates shall retain all right, title
and interest in and to its and their respective corporate names and logos.

 
9.4.  
Ownership of Newly Created Intellectual Property

 
During the Term of this Agreement, each of ALMIRALL and FOREST shall keep the
other Party fully informed with respect to any new intellectual property
(including, without limitation, data, discoveries, technical information,
Know-how, patents, patent applications, proprietary information, trade secrets
and inventions) invented, discovered or generated by it or its Affiliates,
agents or employees resulting from Development activities. All intellectual
property (including, without limitation, data, discoveries, technical
information, Know-how, patents, patent applications, proprietary information,
trade secrets and inventions) directly relating to LAS 34273, Monotherapy
Product(s) or Combination Product(s) and the Device resulting from Development
activities during the Term of this Agreement shall be owned by ALMIRALL;
provided that FOREST (and its Affiliates) shall be entitled to use such
intellectual property (which shall be deemed included in the license granted to
FOREST hereby) for the purposes of fulfilling its rights and obligations under
this Agreement. ALMIRALL shall retain the right to use (by itself, its
Affiliates and/or its licensees) any intellectual property of FOREST which may
be used with LAS 34273, Monotherapy Product(s) and/or Combination Product(s),
free of any charge. Any intellectual property invented by FOREST not exclusively
related to any of LAS 34273, Monotherapy Product(s) or Combination Product(s),
shall be owned by FOREST, provided also that ALMIRALL shall have a perpetual,
worldwide (subject to FOREST rights under this Agreement) and royalty-free right
to use by itself, its Affiliates and/or licensees in connection with any of LAS
34273, Monotherapy Product(s) or Combination Product(s).
 
Intellectual property created jointly by ALMIRALL and FOREST will be treated in
a manner consistent with the foregoing (i.e., it shall be owned by ALMIRALL
subject to FOREST’s license hereunder and, in the event not exclusively related
to LAS 34273 Monotherapy Product or Combination Product, FOREST may retain its
joint ownership interest, subject to the perpetual, royalty-free license to
ALMIRALL as described above).
 
Any intellectual property related to the Device shall be owned by ALMIRALL.
 
9.5.  
Exchange of information regarding intellectual property rights;
Cooperation.  Each Party shall provide immediate notice to the other in the
event that such Party becomes aware of any information regarding the institution
or possible institution of any interference, opposition, re-examination,
reissue, revocation, nullification or any official proceeding involving the
other Party’s patents and/or trademarks, and/or their term extensions, in the
Territory. Irrespective of intellectual property ownership, each Party will
provide the other with copies of, and a reasonable opportunity to comment on,
proposed filings, patent prosecution strategies and proposed correspondence with
patent officials or other Third Parties relating to such patents, including,
without limitation, with respect to matters relating to the validity of ALMIRALL
Patent rights or relating to interference proceedings or proceedings for
re-examination or reissuance. Comments furnished by the other Party will be duly
considered and shall not be unreasonably rejected.

 
9.6.  
Litigation, suits and/or claims.

 
(a)  
Prosecution of infringers. In the event that ALMIRALL or FOREST becomes aware of
any actual, apparent or threatened infringement of an ALMIRALL Patent Right in
the Territory, ALMIRALL or FOREST, as the case may be, shall promptly notify the
other Party in writing and shall provide the other Party with all available
evidence supporting such known or suspected infringement. ALMIRALL shall have
the first right to bring and direct any legal or other action against any Third
Party, including any settlement negotiation or proceeding.

 
Should ALMIRALL not commence a particular legal or any other action against the
Third Party within [***] (or such shorter period as reasonably required to
prevent the forfeiture or waiver of material legal rights), FOREST upon
notification in writing to the ALMIRALL, shall be entitled, if allowed by Law,
to bring such infringement action. The Party conducting such legal action shall
have full control over such action. In any event, ALMIRALL and FOREST shall
assist one another and cooperate in any such action or litigation at the other’s
request and shall [***] the corresponding litigation expenses so incurred. The
Party conducting the legal action against the alleged infringer shall keep the
other Party reasonably informed as to important developments of such action. No
settlement, consent or other voluntary final disposition of any action against
infringers may be entered into without the consent of each Party, which consent
shall not be unreasonable withheld or delayed.
 
Notwithstanding the preceding, with respect to acts of infringement comprising
the filing of an Abbreviated New Drug Application by a Third Party seeking
approval of a generic version of a Product (an “ANDA Filing”) the Parties shall
cooperate and [***] as required to jointly initiate and control any infringement
action. Recoveries resulting from actions against patent infringers shall be
allocated as follows: first, to reimburse the plaintiff’s costs and expenses in
bringing and maintaining such action; next, to reimburse the other Party’s costs
and expenses in cooperating with or participating in such actions; and next, any
remaining amounts shall be [***]
 
(b)  
Third Party infringement suit. In the event of the institution of any suit by a
Third Party against ALMIRALL and/or FOREST and/or any of their respective
Affiliates for patent infringement involving the manufacture, use, import, sale,
offer, distribution or marketing of the Products in the Territory, the Party
sued shall promptly notify the other Party in writing. Each Party shall have the
right to defend any suit brought against it or its Affiliates at its own
expense, but shall, at all times, take into consideration the views and
technical considerations of the other Party . ALMIRALL and FOREST shall assist
one another and cooperate in any such litigation at the other’s request without
expense to the requesting Party. No settlement, consent or other voluntary final
disposition of any action by Third Parties may be entered into without the
consent of ALMIRALL, which consent shall not be unreasonable withheld or
delayed. The Parties shall share the costs of any such action, including any
royalty obligations or recoveries awarded in favor of a Third Party, [***].

 
9.7.  
Trademark infringement.  The Parties shall promptly notify each other of the use
by any Third Party of the Product Trademarks or any trademark similar to the
ALMIRALL Trademark Rights. ALMIRALL shall have the right to take any legal or
any other action against such Third Party at its own expense to attempt to avoid
such infringement. Should ALMIRALL decide not to take action against such Third
Party, FOREST may bring any legal action against such Third Party, in the
holder’s name if required by Law. In any event, the Parties shall assist one
another and cooperate in any such litigation at the other Party’s request and
shall [***] the corresponding litigation expenses so incurred.

 
9.8.  
Information regarding litigation procedures.  The Parties shall keep one another
informed of the status of and of their respective activities regarding any
litigation concerning the Products.

 
9.9.  
No implied rights. Except as otherwise expressly provided in this Agreement,
under no circumstances shall a Party, as a result of this Agreement, obtain any
ownership interest or other right, title or interest in or to the Patent Rights,
Know-how or Trademark Rights of the other Party.

 
 
SECTION 10
 
REPRESENTATIONS AND WARRANTIES
 
10.1.  
Due organisation, valid existence and due authorisation. Each Party hereto
represents and warrants to the other Party as follows:

 
(a)  
it is duly organized and validly existing under the Laws of its place of
incorporation;

 
(b)  
it has full corporate power and authority and has taken all corporate action
necessary to enter into and perform this Agreement;

 
(c)  
the execution and performance by it of its obligations hereunder shall not
constitute a breach of, or conflict with, its organizational documents nor any
other material agreement or arrangement, whether written or oral, by which it is
bound;

 
(d)  
it has complied in all material respects with all Laws, regulations, orders,
judgments or decrees of any domestic or foreign court or Law applicable to it;

 
(e)  
no representation or warranty made in this Agreement contains or shall contain
any untrue statement of a material fact or omits or shall omit to state a
material fact necessary in order to make the statements contained herein or
therein not false or misleading;

 
(f)  
this Agreement is its legal, valid and binding obligation, enforceable in
accordance with the terms and conditions hereof (subject to applicable Laws of
bankruptcy and moratorium); and

 
(h)  
no broker, finder or investment banker is entitled to any brokerage, finder's or
other fee in connection with this Agreement or the transactions contemplated
hereby based on arrangements made by it or on its behalf.

 
10.2.  
ALMIRALL's Intellectual Property.  ALMIRALL represents and warrants to FOREST
that, as of the Effective Date:

 
(a)  
it owns or, to the best of its knowledge, has all necessary licenses or rights
within its jurisdiction for the Territory to the subject matter claimed by the
ALMIRALL Patent Rights, and that there are no issued Third Party patents in the
Territory having a Valid Claim which would restrict or prevent the Parties
ability to make, use or sell a Product. To the best of ALMIRALL's knowledge,
there are no published patent applications as of the date hereof which, if
issued, would contain claims which would restrict or prevent the Parties'
ability to make, use or sell a Product [***]

 
(b)  
the rights granted to FOREST and its Affiliates hereunder do not, to ALMIRALL's
knowledge, conflict with rights granted by ALMIRALL to any Third Party; and

 
(c)  
neither ALMIRALL nor any of its Affiliates has received any notice concerning
any claims of ownership, inventorship or patent infringement from any Third
Party (including, for this purpose, current or former employees, consultants or
other ALMIRALL personnel) with respect to the ALMIRALL Patent Rights or ALMIRALL
Know-How or the institution or possible institution of any interference,
re-examination, reissue, revocation or nullification involving any ALMIRALL
Patent Rights or any administrative proceeding challenging the validity of any
ALMIRALL Patent Rights. To the best of its knowledge, ALMIRALL is not aware of
any reasonable basis for any such claim or proceeding.

 
(d)  
The agreement dated [***], as amended to date, by and between ALMIRALL and [***]
(the “[***]") (the "Supply Agreements") remain in full force and effect, and, to
ALMIRALL's knowledge, [***] is not in material breach of the Supply Agreements.
ALMIRALL has paid all amounts and performed all of its obligations under the
Supply Agreements to the extent accrued on or before the date hereof and is not
in material breach under the Supply Agreements. Except for the Agreements,
neither ALMIRALL nor any Affiliate is a party to any contract, agreement,
arrangement or understanding with any Third Party imposing a royalty obligation
in connection with the Development, sale or distribution of LAS 34273, the
Product or any Combination Product for purposes of the Territory or imposing any
limitations, restrictions or other obligations in connection therewith. ALMIRALL
agrees to comply with the terms of the Supply Agreements and to perform its
obligations thereunder in a timely manner. ALMIRALL will not amend or modify the
Supply Agreement without making adequate provisions to assure that the supply of
[***] to FOREST and FOREST's rights to manufacture and sell the Product
including [***] are not prejudiced. ALMIRALL will promptly notify FOREST of any
notice from or communication with [***] or any Supply Company with respect to
any dispute which could materially adversely affect the supply of [***] or
FOREST's rights in respect of [***]. ALMIRALL has previously furnished FOREST
with true and complete copies of the Supply Agreements, subject only to
redaction of certain economic terms.

 
(e)  
To the best of ALMIRALL's knowledge, there are no claims by Third Parties (i)
based on the infringement of any patents in the Territory attributable to the
manufacture, importation, sale or distribution of the inhalation Device in the
Territory or (ii) challenging the validity in the Territory of any patents
covering the Device.

 
10.3.  
Compliance with Law.  Each Party covenants to the other that it will comply with
all applicable local, state and federal laws and regulations as amended,
including, as far as the United States are concerned, the FDC Act, Article
1128B(b) of the Social Security Act, the PDMA and similar state laws in carrying
out their obligations pursuant to this Agreement.

 
10.4.  
DISCLAIMER.  EXCEPT AS EXPRESSLY SET FORTH HEREIN, NO PARTY MAKES ANY EXPRESS OR
IMPLIED WARRANTIES, STATUTORY OR OTHERWISE, CONCERNING THE VALUE, ADEQUACY,
FREEDOM FROM INFRINGEMENT OF THIRD PARTY PATENTS, FREEDOM FROM FAULT OF, OTHER
QUALITY, EFFICIENCY, STABILITY, CHARACTERISTICS OR USEFULNESS OF, OR
MERCHANTABILITY, OR FITNESS FOR A PARTICULAR PURPOSE OF, ANY PRODUCT.

 
10.5.  
Continuing Representations.  The representations and warranties made by the
Parties in Sections 10.1, 10.2 and 10.3 shall survive the execution of this
Agreement.

 
 
SECTION 11
 
LIABILITY
 
11.1.  
Indemnification by FOREST

 
FOREST assumes responsibility and will defend, indemnify and hold harmless
ALMIRALL and its Affiliates and the directors, officers, shareholders, agents
and employees of any of them (individually, an "Indemnified Party," and
collectively, the "Indemnified Parties"), from and against any and all
liabilities, losses, damages, actions, claims and expenses of any kind or nature
whatsoever arising from claims of Third Parties, including claims for death,
personal injuries or property damages, suffered or incurred by the Indemnified
Parties at any time during the Term of this Agreement or thereafter (in each
case including reasonable out-of-pocket expenses -including reasonable
attorneys' fees, court costs and expert witnesses' fees- and expenses)
(individually, a "Liability," and collectively, the "Liabilities") that result
from, or arise out of: (i) the manufacture, administration, handling,
possession, use, storage, packaging, production, transportation, distribution,
sale or other disposition of the Products; (ii) the acts or omissions of FOREST,
any of its Affiliates or any Person with which FOREST contracts with respect to
the Products; (iii) breach by FOREST of any representation, warranty, covenant
or agreement contained in this Agreement; (iv) any defects of the Products; (v)
any recall of the Products, or any seizure of the Products by any governmental
agency; (vi) FOREST's, its Affiliates or any FOREST contractors' failure to
comply with any applicable Law, except in each such case to the extent that any
such Liability arises from ALMIRALL's intentional malfeasance or negligence,
ALMIRALL's breach of this Agreement or ALMIRALL's violation of any applicable
Law or to the extent the subject of ALMIRALL's indemnification obligations of
FOREST and its Affiliates.
 
11.2.  
Indemnification by ALMIRALL

 
ALMIRALL will defend, indemnify and hold harmless FOREST and its Affiliates and
the directors, officers, shareholders, agents and employees of any of them
(individually, an "Indemnified Party," and collectively, the "Indemnified
Parties"), from and against any and all Liabilities that result from (i) breach
by ALMIRALL of any representation, warranty, covenant or agreement contained in
this Agreement; (ii) the failure of the LAS 34273 and Formoterol Bulk Active
Ingredient and/or the Devices supplied by ALMIRALL to FOREST to comply with
their applicable approved Product Specifications, except to the extent ALMIRALL
was following instructions of FOREST, and except to the extent FOREST's
intentional malfeasance or negligence, breach of this Agreement or violation of
any applicable Law shall have given rise to such Liability.
 
In addition, in the event of a claim of intellectual property infringement by a
Third Party with respect to the manufacture, importation, sale or distribution
of the inhalation Device in the Territory, ALMIRALL agrees to diligently pursue
any rights to indemnification in connection therewith which it may then have
from [***] or a Supply Company and any indemnification payments so received by
ALMIRALL shall be for FOREST's benefit to the extent of FOREST's interest
affected by such Third Party claim, which interest will be the responsibility of
ALMIRALL for purposes of this paragraph. This provision shall not be deemed to
require ALMIRALL to maintain any indemnification right it may have from [***] or
Supply Co.
 
11.3.  
Indemnity Procedure.  The obligations of FOREST and ALMIRALL under this Section
11 shall be subject to the following terms and conditions:

 
(a)  
The Party claiming a right to indemnification shall, within [***] of receipt of
any claim, charge, suit or other action, give written notice to the indemnifying
Party, of any such claim, charge, suit or other action received from a Third
Party which is governed by the indemnity obligations of this Agreement,
provided, however, that failure to timely give the notice provided in this
Section shall not be a defense to the liability of the Indemnified party for
such claim, but the Indemnified Party may recover actual damages arising from
the Indemnified Party's failure to give such timely notice;

 
(b)  
The Indemnifying Party shall conduct, at its own sole cost and expense, the
defense of any and all such claims, charges, suits or other actions by a Third
Party;

 
(c)  
Neither Party shall settle or admit liability with respect to any such claims,
charges, suits or other actions which could result in liability to the other
Party without the prior written consent of the other Party, which consent shall
not be unreasonably withheld or delayed;

 
(d)  
If the indemnifying Party does not take the steps necessary against any such
claims, charges, suits or other action by a Third Party, the Party claiming
indemnification may defend against or settle such claims, charges, suits or
other action in such manner as it may deem appropriate provided that that Party
may not settle such claims, charges, suits or other action without the prior
written consent of the indemnifying Party which consent shall not be
unreasonably withheld or delayed; however, the defense and/or settlement under
this Section 11 shall not act as a waiver of rights to indemnification under
this Agreement, or any other rights or remedies of a Party claiming
indemnification and shall not excuse the indemnifying Party from its obligations
hereunder and all reasonable costs and expenses incurred by the Party claiming
indemnification shall be subject to indemnity by the indemnifying Party; and,

 
(e)  
Each Party will offer reasonable assistance to the other Party in defending or
settling the claim, including by making available relevant documents and
witnesses.

 
 
SECTION 12
 
CONFIDENTIALITY
 
12.1.  
Confidential Information

 
(a)  
FOREST acknowledges that all Confidential Information is confidential and
proprietary to ALMIRALL and agrees to (i) maintain such information in
confidence during the Term of this Agreement and for a period of [***]
thereafter and (ii) use and appropriately disclose such information solely for
the purpose of performing its obligations hereunder or in the exercise of rights
granted to it hereunder. FOREST covenants that neither it nor any of its
Affiliates shall disclose any such information except to its employees, agents
or any other Person under its authorisation; provided, that such employees,
agents or Persons under its authorisation are subject in writing to
substantially the same confidentiality obligations as applicable to FOREST under
this Agreement. For its part, ALMIRALL agrees to maintain in confidence and not
to use, during the Term of this Agreement and for a period of [***] thereafter,
Confidential Information (for this purpose, including confidential business or
technical information of FOREST), provided that ALMIRALL retains the right to
use and disclose any such Confidential Information in connection with the
development or commercialization of the Product outside the Territory and within
the Territory after expiration or termination of this Agreement.

 
(b)  
The confidentiality obligations and use restrictions set forth in Section
12.1(a) shall not apply to Confidential Information which:

 
(i)  
at the time of disclosure is already in the public domain;

 
(ii)  
is received from a Third Party on an unrestricted basis, where such Third Party
is authorized to disclose the information;

 
(iii)  
becomes part of the public domain through no act or omission of the receiving
Party or its Affiliates; or

 
(iv)  
is required to be disclosed to a Governmental Authority (other than in an
Approval Application) by applicable Laws, in which case the disclosing Party
shall promptly notify the other Party of such disclosure requirement to enable
the other Party to seek a protective order or other form of confidential
treatment for the information, and shall thereafter disclose only that portion
of the information required to be disclosed in order to comply.

 
(c)  
FOREST agrees that prior to dissemination or disclosure by it or any of its
Affiliates of any technical or scientific information which may contain
Confidential Information owned or developed by ALMIRALL (or by Third Parties for
ALMIRALL) relating to a Formulation, a Product, a Product Improvement or an
Additional Indication it shall provide to ALMIRALL an advance copy of any such
proposed publication or dissemination prior to submission for publication.
ALMIRALL shall have a reasonable opportunity to recommend any changes it
reasonably believes are necessary to preserve Confidential Information and the
incorporation of such recommended changes shall not be unreasonably refused. If
ALMIRALL informs FOREST, within [***] of receipt of an advance copy of a
proposed publication, that such publication in its reasonable judgment could be
expected to have a material adverse effect on the commercial value of any
technical or scientific Confidential Information, then FOREST shall delay or
prevent such publication as proposed. In the case of inventions, the delay shall
be sufficiently long to permit the timely preparation and filing of a patent
application(s) or application(s) for other appropriate forms of protection on
the information involved.

 
(d)  
FOREST shall not use any Confidential Information related to LAS 34273, a
Formulation or a Product which it receives from ALMIRALL or which is generated
in performance of the Development Plan for any purpose other than in connection
with the Development and commercialisation of Product(s) under this Agreement.

 
(e)  
Subject to ALMIRALL's rights to disclose and use Confidential Information
provided by FOREST in accordance with subsection (a) above, ALMIRALL agrees to
the reciprocal obligations of subsections (c) and (d) above with respect to
proposed publications or use of such Confidential Information.

 
12.2.  
Injunctive relief.  Each Party acknowledges that damages resulting from
disclosure of the Confidential Information not permitted hereby would be an
inadequate remedy and that, notwithstanding the provisions of Section 15.12, in
the event of any such disclosure or any indication of an intent to disclose such
information, the other party shall be entitled to seek, by way of private
litigation, injunctive relief or other equitable relief in addition to any and
all remedies available at law or in equity.

 
12.3.  
Publication.  FOREST and ALMIRALL agree not to issue any press releases or
public announcements concerning this Agreement (and to ensure that their
respective Affiliates do not do so) without the prior written consent of the
other Party to the form, timing and content of any such release of announcement,
except as required by a Governmental Authority and applicable Law, including
disclosure required by any securities exchange; provided that following
agreement upon the content of such disclosure, subsequent releases which do not
materially depart from such agreed content may be made without prior written
consent from the other Party. Either Party shall have the right to withhold its
consent to any such press release or announcement. Except as required by Law,
neither Party (or their respective Affiliates) shall disclose to any Third
Party, under any circumstances, any financial terms of this Agreement that have
not been previously disclosed publicly pursuant to this Section 12 without the
prior written consent of the other Party. A joint press release announcing the
signing of the transactions contemplated by this Agreement shall be agreed upon
by the Parties and will be promptly disseminated following signing.

 
 
SECTION 13
 
TERM
 
13.1.  
This Agreement shall come into effect upon execution. Unless terminated earlier
in accordance with its terms, this Agreement shall remain in full force and
effect for the commercial life of the Products and shall expire on the last sale
of the Products in the Territory.

 
 
SECTION 14
 
EARLY TERMINATION
 
14.1.  
Termination by either Party.  This Agreement may be terminated early by either
Party upon written notice to this effect to the other Party:

 
(a)  
Immediately in the case of bankruptcy, insolvency, application for suspension of
payments, dissolution, liquidation or similar proceedings of the other Party
(unless, in the case of any such involuntary application or proceeding, such
proceeding is dismissed within [***] days), whether based on a voluntary or on
an involuntary petition.

 
(b)  
In the event of the other Party failing to comply with any of the provisions of
this Agreement and not remedying the violation or breach within [***] days,
after having being notified by the other Party provided that in the case of a
non-payment related material breach, if such breach cannot be cured within the
[***] cure period, this Agreement shall not terminate if the breaching Party has
made diligent efforts to cure such breach within the [***] period and this
Agreement shall remain in effect for such period after notice of breach as may
be reasonable in the circumstances as long as the breaching Party continues to
use diligent efforts to pursue the cure with a reasonable expectation that cure
will be effected as promptly as practicable thereafter. In the event the Parties
dispute in good faith the existence of a material breach of a Party's diligence
in attempting to cure a material breach, termination of this Agreement shall not
be deemed to occur unless and until such dispute has been referred for
resolution in accordance with Section 15.15 hereof, material breach of the
Agreement or failure to make diligent efforts to cure such breach has been
established by an arbitration thereunder and, if such breach can be cured by the
payment of money or remedial actions within a defined period as established by
arbitration, the breaching Party does not pay the amount so determined to be due
within [***] or perform such remedial actions within such defined period
following and as required by such arbitration decision.

 
The Parties recognize the importance of a prompt resolution of any material
breach related to the diligence of Product marketing efforts in accordance with
the standards set forth herein. Accordingly, in the event that a notice of a
material breach with respect to a marketing diligence issue is disputed in good
faith by the other Party, any arbitration demanded and accomplished in
accordance with Section 15.15 will proceed on an expedited basis. Without
limiting the generality of the foregoing, each Party shall be required to select
its arbitrator within [***] from notice of arbitration, the two so selected will
be instructed to choose the third arbitrator within [***] of their appointment
and the arbitration panel shall be instructed to complete its proceedings within
[***] and to reach a decision within [***] of such completion. Further, in the
event of a material breach of marketing and promotional efforts during the first
[***] periods following the initial Launch, [***]. Nevertheless, the Parties
have agreed that (i) when termination is due to a breach of any obligations
related to [***] and/or (ii) [***].
 
14.2.  
Termination by ALMIRALL.  This Agreement may be terminated early by ALMIRALL
upon written notice to this effect to FOREST:

 
(a)  
If FOREST, on its own initiative, ceases to market or does not Launch the
Products following receipt of all required approvals in the Territory for [***].

 
(b)  
In the event of Change of Control of FOREST, where such Change in Control
results in FOREST owning or controlling, or being owned or controlled by a Third
Party which Develops or causes to Develop a Competing Product for Development
beyond the end of Phase II clinical trials, or has any type of rights over a
Third Party's Competing Product for Development beyond the end of Phase II
clinical trials, or commercializes (including but not limited to promotion,
distribution, market and sale activities) a Competing Product for
Commercialisation, in any such case to the extent such activity would reasonably
be expected to cause FOREST to fail to be in compliance with the obligations of
Section 7.14, or in the event that such Third Party acquiror does not offer
sufficient guarantees to ensure optimal compliance of this Agreement. If FOREST
is acquired by another company and the acquisition has not been approved by
FOREST's Board of Directors (i.e. a hostile takeover) regardless of whether the
company has a Competing Product, ALMIRALL will have the right to terminate this
Agreement. In this case, however, but only if the controlling company has not a
Competing Product, FOREST will be paid a fair value determined in advance by the
parties. In the event the Parties are unable to agree upon such fair value, the
issue will be submitted for resolution by an independent expert with experience
in the valuation of pharmaceutical assets in the Territory or, in the event the
Parties fail to agree upon the selection of such an expert, by a panel of three
such experts chosen in a similar manner to the selection of arbitrators pursuant
to Section 15.15.

 
14.3.  
Termination by FOREST.  This Agreement may be terminated early by FOREST upon
written notice to this effect to ALMIRALL:

 
(a)  
In the event that the LAS Monotherapy Product does not achieve the Phase III
Condition. In this case, termination shall be effective after [***] from the
receipt by ALMIRALL of the notification of termination by FOREST. In addition,
this Agreement may be terminated at any time (including following Launch) for
significant safety issues which make the continued Development or
commercialization of the Product unlawful or in violation of standard industry
practices. In connection with any termination by FOREST pursuant to this Section
and except for the obligations set forth in Section 14.4, FOREST shall have no
further obligation to ALMIRALL pursuant to this Agreement, including any
obligation to make milestone payments not yet due and payable as of the time of
notice of termination by FOREST.

 
(b)  
In the event that the FDA irrevocably refuses to grant approval to market and
sell the LAS Monotherapy Product, or such approval is delayed for more than
[***] from the expected approval date according to the then current Development
Plan.

 
(c)  
In case of a change of control of ALMIRALL, FOREST will be entitled to terminate
any ALMIRALL's rights to co-promote any of the Products in the Territory and to
participate in meetings of the JDC, JMC, Brand Team or JMSC, provided that and
only if the controlling party of ALMIRALL has initiated a Phase III program,
distributes, markets, and/or sells a Competing Product in the Territory in each
case which would be reasonably likely to cause ALMIRALL to be in breach of the
provisions of Section 7.14.

 
14.4.  
Provisions upon early termination:  Notice of termination served by a Party upon
the other Party shall be binding on Party's Affiliates. This Section 14.4 shall
apply, notwithstanding any other rights or obligations a Party or its Affiliates
may have under this Agreement, or under Laws.

 
In addition, in the event FOREST has the right to terminate this Agreement
pursuant to Section 14.1 as a result of a bankruptcy or material breach by
ALMIRALL (which right has been established by any dispute resolution required
hereby for the establishment of such right of termination by FOREST), in lieu of
termination, FOREST may elect to terminate ALMIRALL's right to participate in
the JDC, the JMSC and the Brand Team and ALMIRALL's right to co-promote any
Product in the Territory, following which termination this Agreement and the
license granted hereby shall otherwise remain in full force and effect in
accordance with its terms, including, without limitation, royalty payment and
Bulk Active Ingredient supply obligations.
 
14.4.1.  
Upon termination, FOREST:

 
(a)  
undertakes to assign, [***], to ALMIRALL, or its designee, which shall become
its exclusive owner, all (i) requisite Approvals, authorizations, permits,
licenses, filings, registrations; (ii) any Approval Applications thereof; and
(iii) any other regulatory records obtained pursuant to this Agreement. The
assignment shall take place within [***] days from the date of request by the
assignee. In the event said transfers are not permitted by Laws of the
Territory, FOREST shall renounce all such Approvals obtained in its own name and
shall assign to ALMIRALL, within [***] from the date of termination of this
Agreement, all documents and matters relating to it and which were used to
obtain the Approvals. The Parties and their Affiliates shall cooperate in
informing relevant Governmental Authorities of the cessation of ALMIRALL's or
FOREST's activities, as applicable, in relation to the Product and use of the
Product Trademarks;

 
(b)  
undertakes to (i) cease promoting and marketing the Products in the Territory,
upon the request of the ALMIRALL, (ii) cease any other activities under this
Agreement and pay all sums due and owing to ALMIRALL or to Third Parties under
this Agreement, and (iii) cease publishing any articles or documents concerning
the Products. However, ALMIRALL may, at its sole discretion, either grant FOREST
a reasonable period of time in order to sell out the Products in the Territory
or take back from FOREST, at Product Cost, all saleable stocks of the Products
and usable raw materials;

 
(c)  
except in connection with a termination by FOREST pursuant to Section 14.1 or
for reasons of safety pursuant to Section 14.3(a), ALMIRALL shall be entitled to
continue purchasing from FOREST supplies of Products and Combination Product, as
applicable, currently supplied by FOREST at the date of termination for such
reasonable period, as ALMIRALL may require to transition Pharmaceutical
Manufacture to an alternative qualified source having necessary regulatory
approvals.

 
(d)  
in the event of the termination of this Agreement by ALMIRALL pursuant to
Section 14.1 prior to the Launch of the Combination Product, FOREST shall be
obligated to pay ALMIRALL an amount equal to [***]. Such payment shall be on
account of damages in connection with such termination, provided that the
corresponding activities in the Development Plan are actually undertaken.

 
14.5.  
Survival of obligations.  Upon termination of this Agreement for any reason (i)
neither FOREST nor ALMIRALL shall be relieved of any obligations incurred by
such Party prior to such termination, and (ii) the obligations of the Parties
under Section 12 and all other provisions which by their nature are intended to
survive any such termination, shall survive and continue to be enforceable. Upon
termination of this Agreement for any reason, FOREST shall, and shall ensure
that its Affiliates, promptly return or destroy (subject to written
certification of the latter) to ALMIRALL all written Confidential Information,
including copies, and all internal reports and notes thereof; provided that such
FOREST may retain one (1) copy of the Confidential Information in a secure
location for record-keeping purposes only. [***]

 
 
SECTION 15
 
GENERAL PROVISIONS
 
15.1.  
Assignment.  Except as otherwise expressly provided herein, neither this
Agreement nor any of the rights or obligations hereunder may be assigned by
FOREST without the prior written consent of the ALMIRALL, except to an Affiliate
of FOREST as long as such Affiliate agrees in writing to be bound by the terms
of this Agreement. Each Party may at any time designate or delegate, for the
performance or charge of any of the obligations resulting from this Agreement,
any Affiliate of such Party. Any attempted assignment in violation hereof shall
be void.

 
Notwithstanding the preceding, no such assignment will be made by ALMIRALL
unless FOREST receives reasonable assurances that the financial condition of the
assignee is not less favorable than ALMIRALL's, that the performance
capabilities of the assignee will be no less favorable than ALMIRALL's, and, in
any event, FOREST's consent will be necessary for the assignment of
participation in the JMC or the Brand Team. For the avoidance of doubt, it is
understood that ALMIRALL's right to Co-promotion will not be assignable, as
established in Section 2.1 (d) and also that any assignee shall be required to
meet ALMIRALL's commitments according to Section 7.14.
 
15.2.  
Execution of obligations.  Except as otherwise expressly provided herein, each
of FOREST and ALMIRALL may appoint an Affiliate or Affiliates to execute or
perform on its behalf obligations arising from this Agreement, provided that
FOREST or ALMIRALL (as the case may be) shall remain jointly and severally
liable with such Affiliate or Affiliates for the execution or performance of
such obligation(s).

 
15.3.  
Independent status of the Parties.  FOREST shall act as an independent
contractor and shall not bind nor attempt to bind ALMIRALL to any contract, or
any performance of obligations outside this Agreement. Nothing contained in or
done pursuant to this Agreement shall be interpreted as appointing either Party
as agent of the other in any sense of the term whatsoever.

 
15.4.  
Compliance with Law.  Both FOREST and ALMIRALL, and their respective Affiliates,
shall perform their obligations under this Agreement, any applicable Ancillary
Agreement and any then-applicable Plans, including, without limitation, the
deployment of their respective sales forces, in an effort to market and Detail
Product(s) effectively in the Territory (as applicable) in accordance with
applicable Laws.

 
15.5.  
Waiver.  No delay or omission by a Party in exercising or availing itself of any
right, power or privilege hereunder shall preclude the later exercise of any
such right, power or privilege by such Party. No waiver shall be effective
unless made in writing with specific reference to the relevant provision(s) of
this Agreement and signed by a duly authorized representative of the Party
granting the waiver. Waiver by a Party of a breach hereunder by the other Party
shall not be construed as a waiver of any succeeding breach of the same or any
other provision.

 
15.6.  
Non-solicitation.  The Parties agree that during [***], neither Party shall,
directly or indirectly, solicit for employment or hire any employee or former
employee of the other Party or any of its Affiliates, with whom it has come into
contact or interacted for the purposes of the negotiation or performance of this
Agreement.

 
15.7.  
Force majeure.  Neither Party shall be deemed to be in breach of this Agreement
or otherwise liable to the other by reasons of any delay in performance or
non-performance of any of its obligations under this Agreement, to the extent
that such delay or non-performance is due to any event of force majeure,
including without limitation any wars, insurrections, strikes, acts of God,
Governmental actions or controls or any other contingency beyond its control.
The Party whose performance of obligations has been delayed by force majeure
shall use its Best Efforts to overcome the effect of the force majeure event as
soon as possible.

 
The Party affected by the force majeure shall notify immediately to the other
Party the existence of the force majeure. The other Party shall have no right to
demand indemnity or damages as a result of the force majeure event. If the event
of force majeure preventing performance continues for more than [***] from the
date of notice given pursuant thereto, the non-force majeure Party may terminate
this Agreement, by giving written notice of termination to the other without
liability to any of the Parties, except the obligation to make any payments due
up to such date under this Agreement. Termination under this Section 15.7 shall
be considered as termination under Section 14.1(b) provided that no Party shall
be entitled to damages or any other legal remedy in connection therewith. In
addition, in lieu of termination, the Party not affected by such force majeure
may elect to perform, if practicable, the obligations of the Party affected for
the duration of such force majeure and any costs incurred in performing such
activities shall be for the account of the Party whose performance has been
affected. Such activities will be transitioned back to the original Party as
promptly as practicable following the resumption of such Party's ability to
perform.
 
15.8.  
Entire Agreement.  This Agreement and the Ancillary Agreements embody all of the
understandings and obligations between the Parties with respect to the subject
matter hereof and supersedes all prior agreements between the Parties with
respect to the same, except for the Confidentiality Agreement dated October 24,
2005, which shall remain fully valid and unaffected, provided that the
confidentiality terms and conditions established in this Agreement shall apply
to any information disclosed pursuant to such Confidentiality Agreement. No
amendments to this Agreement shall be valid unless executed in writing by duly
authorized officers of both Parties.

 
15.9.  
Notices.  All notices, instructions and other communications hereunder or in
connection herewith shall be in writing, shall be sent to the address of the
relevant Party set forth below and shall be (i) delivered personally, (ii) sent
via a reputable international overnight courier service, or (iii) sent by
facsimile transmission with confirmation by overnight courier. Any such notice,
instruction or communication shall be delivered in the case of (a) upon receipt,
(b) and (c) upon signature of the receipt by the receiving Party (d) when
transmitted with electronic confirmation of receipt, if transmitted by facsimile
(if such transmission is on a Business Day, or otherwise, on the next Business
Day following such transmission). Either Party may change its address by giving
notice to the other Party in the manner provided above.

 
(a)  
If to FOREST:

 
FOREST Laboratories Holdings Limited
Milner House
18 Parliament Street
Hamilton, HM11
Bermuda
Attention: Chief Executive Officer
Fax No.: [***]


Copy:


FOREST Laboratories, Inc.
909 Third Avenue
New York, New York 10022
Attention: General Counsel
Fax No.: [***]


(b)  
If to ALMIRALL:

 
ALMIRALL PRODESFARMA, S.A.
Ronda General Mitre, 151, 08022 Barcelona
Attention: General Counsel
Fax No.: [***]


15.10.  
Severability.  If any provision of this Agreement is held unenforceable by a
court or tribunal of competent jurisdiction because it is invalid or conflicts
with any Law of any relevant jurisdiction, the validity of the remaining
provisions shall not be affected. In this event, the Parties shall, in good
faith, negotiate a substitute provision that, to the extent possible,
accomplishes the original business purpose.

 
15.11.  
Third-Party beneficiaries.  None of the provisions of this Agreement shall be
for the benefit of or enforceable by any Third Party including, without
limitation, any creditor of any Party hereto. No such Third Party shall obtain
any right under any provision of this Agreement or shall by reason of any such
provision make any claim in respect of any debt, liability or obligation (or
otherwise) against any Party hereto.

 
15.12.  
LIMITATION OF DAMAGES.  IN NO EVENT SHALL ALMIRALL OR FOREST BE LIABLE FOR
PUNITIVE, SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES (INCLUDING,
WITHOUT LIMITATION, LOSS OF PROFITS) SUFFERED BY ANY OTHER PARTY.

 
15.13.  
Taxes.  Any withholding or other taxes that either Party or its Affiliates are
required by Law to withhold or pay on behalf of the other Party, with respect to
any payments to it hereunder, shall be deducted from such payments and paid
contemporaneously with the remittance to the other Party; provided, however,
that the withholding Party shall furnish the other Party with proper evidence of
the taxes so paid. Each Party shall furnish the other Party with appropriate
documents to secure application of the most favorable rate of withholding tax
under applicable Law.

 
15.14.  
Payment currency.  Unless otherwise specifically provided in this Agreement, all
amounts due under this Agreement and any Ancillary Agreement shall be paid to
the designated Party in Euros.

 
15.15.  
Arbitration.

 
(a)  
Any dispute or difference arising out of or in connection with this Agreement
shall be finally settled in accordance with the Rules of Conciliation and
Arbitration of the International Chamber of Commerce.

 
(b)  
The arbitration panel shall consist of three (3) arbitrators, each of whom must
have legal or business experience in pharmaceutical licensing matters. The
arbitrators are to be selected as follows: FOREST shall nominate one (1) such
qualified arbitrator; ALMIRALL shall nominate one (1) such qualified arbitrator;
and the two arbitrators so nominated shall nominate a third such qualified
arbitrator, who shall be the presiding arbitrator, in each case subject to
confirmation by the International Court of Arbitration of the International
Chamber of Commerce (the "ICC Court"). In the event either FOREST or ALMIRALL
shall have failed to nominate a qualified arbitrator as provided above within
[***] Business Days after the other Party shall have nominated its arbitrator,
or the two arbitrators so nominated shall fail to agree on a third arbitrator as
provided above within [***] days, the presiding arbitrator shall be appointed by
the ICC Court.

 
(c)  
The place of arbitration shall be London, England, and the language of the
arbitration shall be English.

 
(d)  
Except as otherwise provided in this Agreement, the arbitration procedure set
forth in this Section 15.15 shall be the sole and exclusive means of settling or
resolving any unresolved dispute between the Parties under this Agreement.

 
(e)  
Within [***] days after the third and presiding arbitrator has been confirmed by
the ICC Court, the Parties shall exchange all documents in their respective
possession that are relevant to the issues in dispute and not protected from
disclosure by attorney-client privilege or other immunity. Each Party shall also
be permitted to take sworn oral deposition of individuals, such depositions to
be scheduled by mutual agreement and concluded within [***] days after the
exchange of documents described above. At least [***] Business Days prior to the
first scheduled hearing date, the Parties shall identify the witnesses that they
intend to present at the arbitration hearing and the documentation on which they
intend to rely. The Parties shall use their commercially reasonable efforts to
conclude the arbitration hearings within [***] following the confirmation of the
third and presiding arbitrator. The arbitrators shall issue their decision
(including grounds and reasoning) in writing no later than [***] days following
the conclusion of the last arbitration hearing.

 
(f)  
The award of the arbitrators shall be final and binding on the Parties and may
be presented by either of the Parties for enforcement in any court of competent
jurisdiction, and the Parties hereby consent to the jurisdiction of such court
solely for purposes of enforcement of this arbitration agreement and any order
or award entered therein.

 
(g)  
The fees of the arbitrators and the other costs of such arbitration, excluding
attorneys' fees which each Party shall bear, shall be borne and paid as the
arbitrators determine.

 
(h)  
Provided the Agreement has not terminated, the Parties covenant to continue the
performance under the Agreement in accordance with the terms thereof, pending
the final resolution of the dispute.

 
15.16.  
Governing Law.  This Agreement shall be governed and construed in accordance
with the laws of Switzerland, without regard or giving effect to the conflicts
of law principles thereof. The Parties expressly exclude application of the
United Nations Convention for the International Sale of Goods.

 
15.17.  
Counterparts.  This Agreement is executed in two counterparts, each of which
shall be deemed an original.

 
15.18.  
Headings and captions.  Headings and captions in this Agreement are for
convenience of reference only and shall not be considered in construing this
Agreement.

 
In witness whereof, the parties have signed this Agreement in duplicate
originals by their qualified representatives in the dates set forth.


ALMIRALL PRODESFARMA,
S.A.                                                                                                      
FOREST LABORATORIES
                                                       HOLDINGS LIMITED




By:_________________________________                                                                                     By:_________________________________
Name:  E. Sanchiz ‒ J. Lamarca                     
                                                                                        
   Name:  Howard Solomon
Title:    Proxies                                                                                                                                             
Title:  Chairman
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Schedule A
 
To the License Development, Commercialisation and Cooperation Agreement, dated
April 6, 2006, by and between FOREST LABORATORIES HOLDINGS LIMITED and ALMIRALL
PRODESFARMA, S.A.
 

--------------------------------------------------------------------------------

 
DEVELOPMENT PLAN



--------------------------------------------------------------------------------

 

 
1.  
LAS 34273 MONOTHERAPY

 
The purpose of the attached development plan is to get approval in the US and
Europe for the long term treatment of COPD.
 
1.1.  
CLINICAL DEVELOPMENT

[***]
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
[***]





[***]
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
   
[***]
[***]



[***]
   
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]

[***]


[***]
[***]
[***]
[***]
[***]
[***]
[***]
     



1.2.  
PHARMACEUTICAL DEVELOPMENT

The Pharmaceutical development plan covers all activities foreseen to obtain the
approval of the product, contracted to [***], from [***]:


[***]
[***]
[***]
 
[***]
[***]
[***]
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
[***]
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]



[***]


[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]



1.3.  
PRECLINICAL DEVELOPMENT
 

1.3.1.  
Ongoing studies at January 1st  2006
 

Definition: any outsourced study in the preparation, experimental or reporting
phase (where a draft report is not available) at the date indicated.


[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]

 
1.3.2.  
Planned studies
 

[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]



1.4.  
OVERALL TIMELINES
 

[***]


1.5.  
INTERNAL RESOURCE ESTIMATIONS
 

Direct FTE resource estimations foreseen for 2006 are:


[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]



FTE estimations for the coming years will be agreed later, depending on how the
activities and studies are shared between FOREST and ALMIRALL.






2.  
COMBINATION WITH FORMOTEROL

 
The development plan of the fixed dose combination LAS 34273 + formoterol is at
a preliminary stage. The development plan tasks identified below represent a
minimum requirement. Further studies and/or activities may change and/or be
added in the future, after joint agreement in the JDC. The purpose of the
development plan is to get approval in the US and Europe for the long term
treatment of COPD.


2.1.  
CLINICAL DEVELOPMENT
 

A minimal clinical plan has been defined:
 
[***]


2.2.  
PHARMACEUTICAL DEVELOPMENT
 

The main steps of the development are outlined in the overall plan (2.4 point
below). A cost estimation will be agreed later, once a better defined plan is
available, and once a distribution of activities is agreed between at the JDC.


2.3.  
PRECLINICAL DEVELOPMENT
 

Ongoing study (see definition in 1.3.1)
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]

 
Planned studies:
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]



2.4.  
OVERALL TIMELINES
 

A preliminary plan would be as follows:
 
[***]
Schedule B
 
To the License Development, Commercialisation and Cooperation Agreement, dated
April 6, 2006, by and between FOREST LABORATORIES HOLDINGS LIMITED and ALMIRALL
PRODESFARMA, S.A.




ALMIRALL Patent Rights
 
[***]


Schedule C
 
To the License Development, Commercialisation and Cooperation Agreement, dated
April 6, 2006, by and between FOREST LABORATORIES HOLDINGS LIMITED and ALMIRALL
PRODESFARMA, S.A.
 

--------------------------------------------------------------------------------



DEVELOPMENT COSTS 1ST QUARTER 2006



--------------------------------------------------------------------------------

 
The costs described below correspond to activities defined in Schedule A
(Development Plan) for both the monotherapy and the Formoterol combination
developments.
 
1.  EXTERNAL COSTS
 
Details of the breakdown external costs of the monotherapy clinical programme
are also detailed in Schedule A.


The total amount estimated is [***]
 
[***]
 
 
2.  INTERNAL COSTS
 
The total FTE dedication during first quarter 2006, and its associated internal
costs would be:
 
[***]
 
 
SUPPLEMENTARY AGREEMENT


This Supplementary Agreement is made as of the 12th day of July 2006, but
actually executed on the dates set forth in the concluding paragraph by and
between


ALMIRALL PRODESFARMA, S.A., a corporation organized and existing under the laws
of Spain and having its principal offices at Ronda General Mitre, 151, 08022
Barcelona, Spain (hereinafter called "ALMIRALL"), acting in its own name and on
behalf of its Affiliates, and


FOREST LABORATORIES HOLDINGS LIMITED ("FOREST"), an Irish corporation having its
principal offices at Milner House, 18 Parliament Street, Hamilton, HM11, Bermuda
(hereinafter called "FOREST"), acting in its own name and on behalf of its
Affiliates.


WITNESSETH


WHEREAS ALMIRALL and FOREST are Parties to an agreement, dated as of April 7,
2006 (hereinafter referred to as the "AGREEMENT"), on certain pharmaceutical
specialities containing the compound LAS 34273 as active ingredient.


WHEREAS, in accordance with and subject to the terms of the AGREEMENT, FOREST
shall perform certain Pharmaceutical Manufacture of the Products.


WHEREAS, prior to the AGREEMENT, ALMIRALL had contracted with [***] the supply
of the FILLING LINE (each such term in capitals, as defined in this
Supplementary Agreement).


WHEREAS, in furtherance of the objectives of the AGREEMENT, ALMIRALL has agreed
to sell the FILLING LINE to FOREST and to assign certain of its related rights
under the [***] AGREEMENT to FOREST and FOREST has agreed to purchase the
FILLING LINE, all in accordance with the terms and conditions hereof.


NOW, THEREFORE, the Parties agree as follows:


Article 1 – Definitions


Unless otherwise clearly indicated by the context, all the definitions contained
in Article 1 of the AGREEMENT shall remain valid and applicable to this
Supplementary Agreement.


Additionally, the following terms as used hereinafter in this Supplementary
Agreement shall have the meaning set forth in this Article:


 
1.1 “FACILITY” shall mean the facility of FOREST’s Affiliate Forest Laboratories
Ireland Limited located at Clonshaugh Business & Technology Park, Clonshaugh,
Dublin 17, Ireland



 
1.2 "FILLING LINE" shall mean the filling, assembling, labelling and packaging
line, to be supplied by [***] in accordance with and as more fully defined in
the [***] AGREEMENT.



 
1.3 “[***] AGREEMENT" shall mean the Manufacturing and Supply Agreement,

 
between ALMIRALL and [***], as amended.



 
1.4 “[***]" shall mean the [***].



 
1.5 "SAT" shall mean the Site Acceptance Test as described in Appendix IV of the
[***] AGREEMENT.



 
1.6 "SECOND LINE" shall mean another filling, assembling, labelling and
packaging line, equal or similar to the FILLING LINE, of use in the
Pharmaceutical Manufacture of Products.





 
Article 2 - FILLING LINE purchase and sale



2.1 As set forth in Section 4.2 below, ALMIRALL will identify the FACILITY as
the premises in which the FILLING LINE will be delivered and set up by [***]
pursuant to the terms of the [***] AGREEMENT. Pending the completion of the
purchase and sale contemplated hereby, ALMIRALL will retain ownership of the
FILLING LINE and FOREST will utilize the FILLING LINE in accordance with the
provisions of Article 5 below.


2.2 ALMIRALL agrees that it will sell to FOREST, and FOREST agrees that it will
purchase from ALMIRALL, the FILLING LINE from the date of the successful SAT
performed in the FACILITY. Notwithstanding the preceding, in no event shall the
purchase and sale be consummated prior to the fifth day following successful
completion of a Site Acceptance Test, comparable to the SAT, with respect to the
SECOND LINE at the facilities of ALMIRALL or its designee. ALMIRALL shall
promptly notify FOREST of the satisfaction of such condition. ALMIRALL will use
its Commercially Reasonable Efforts to order and arrange for the installation of
the SECOND LINE as promptly as reasonably practicable following the date hereof.


2.3 FOREST acknowledges that ALMIRALL needs a SECOND LINE for its own production
requirements.


 
2.4 As a consequence of the foregoing, FOREST agrees:

    2.4.1 to be responsible, subject to the terms and conditions of the
AGREEMENT, for Pharmaceutical Manufacture of the Product for Development
purposes; and, also,
    2.4.2 to supply ALMIRALL those units of Products required for any
Development activities performed by ALMIRALL in accordance with the terms of the
AGREEMENT, for so long as the SECOND LINE is not fully qualified and operative
for that purpose. Product will be supplied to ALMIRALL [***], except for those
units which are not used by ALMIRALL in Development activities for the Territory
and/or the EU. Such supply will also include a supply of units of Product
required for development activities performed by or on behalf of ALMIRALL as to
territories outside of the United States and the EU, provided that FOREST shall
not be obligated to undertake production to the extent such production would
reasonably be expected to interfere with or delay production required for
purposes of the AGREEMENT.




Article 3 - Purchase Price. Financial Conditions
 
 
3.1 The purchase price for the FILLING LINE will be the amount of [***]. Such
purchase price will be fully paid by FOREST to ALMIRALL on the date when the
sale of the FILLING LINE is effected according to Article 2 above.
Notwithstanding the preceding, if the purchase price payable by ALMIRALL to
[***] under the [***] AGREEMENT is adjusted, then the final purchase price to be
paid by FOREST to ALMIRALL shall be correspondingly adjusted. ALMIRALL shall not
agree to amendments or modifications to the [***] AGREEMENT which would increase
the purchase price or otherwise materially affect FOREST's rights hereunder
without prior approval of the JMSC or other agreement of the Parties, such
approval or agreement not to be unreasonably withheld or delayed.


3.2 FOREST hereby expressly agrees, subject to the terms and conditions hereof,
to reimburse ALMIRALL [***] with respect to the FILLING LINE (reference being
specifically made to Article 5 and Appendix III in the [***] AGREEMENT and to
Article 1.3 of its Amendment dated May 16, 2006), provided that timing and
amount of such reimbursement payments by FOREST shall correspond to the timing
and amount of the purchase price payable by ALMIRALL to [***] under the [***]
AGREEMENT.


3.3 In reimbursement of all payments already made by ALMIRALL to [***] in
accordance with Article 5 and Appendix III of the [***] AGREEMENT before the
date of this Supplementary Agreement, FOREST shall pay to ALMIRALL, upon
signature of this Supplementary Agreement, the amount of [***].


3.4 Reimbursement payments by FOREST pursuant to Sections 3.2 and 3.3 above
shall be made on account of, and when applicable shall be credited to, the
purchase price for the FILLING LINE.


3.5 Except when otherwise specified, payments by FOREST under this Supplementary
Agreement will be effected within [***] from the date of the invoice by
ALMIRALL.


3.6 All payments hereunder shall be [***] Value Added Tax, when applicable.




Article 4 – [***] AGREEMENT


4.1 FOREST has designated the FACILITY as the selected premises in which
Pharmaceutical Manufacture will be performed.


4.2 ALMIRALL agrees to identify the FACILITY as the premises in which the
FILLING LINE has to be delivered and set up by [***].


4.3 [***] FOREST specifically acknowledges and accepts the applicable
specifications for the FILLING LINE and also agrees to any conditions applicable
to FOREST [***]


4.4 To allow FOREST to be involved in the installation and setting up of the
FILLING LINE, ALMIRALL agrees to communicate to FOREST any relevant meetings to
be held with [***] with a reasonable anticipation to enable FOREST to attend to
such meetings. Further, the Parties will keep each other informed of any other
planned substantive meetings or communications with [***] in connection with the
[***] or FILLING LINE so as to provide the other Party a reasonable opportunity
to participate in, or have input with respect to, any such meeting or
communication, provided that any relevant decision in connection with the
installation and setting up of the FILLING LINE has to be approved by the JMSC
or otherwise mutually approved by the Parties, such approval not to be
unreasonably withheld or delayed.


4.5 In connection with and effective upon the completion of the purchase and
sale of the FILLING LINE, ALMIRALL hereby assigns to FOREST, [***], such
assignment being in any event limited to the extent related to FOREST's interest
in the FILLING LINE and the activities contemplated hereby. Such assignment will
be effected by ALMIRALL by sending the corresponding notice to [***], within
fifteen (15) days from successful completion of the Site Acceptance Test, with
respect to the SECOND LINE, according to Section 2.2 above.


Each of FOREST and ALMIRALL agrees that it will not exercise any rights under
the [***] AGREEMENT which could reasonably be expected to affect the other Party
except pursuant to plans approved by the JMSC or otherwise agreed to by the
Parties, with such approval or agreement not to be unreasonably withheld or
delayed. Without limiting the generality of the foregoing, the Parties will
consult with each other, through the JMSC or otherwise, in connection with the
proposed assertion of any claim for damages, indemnification or purchase price
reduction or other penalties under the [***] AGREEMENT and will not exercise any
such rights without the consent of the other Party, with such consent not to be
unreasonably withheld or delayed.


Finally, ALMIRALL agrees that any intellectual property rights developed for the
account of or owned or controlled by ALMIRALL pursuant to the [***] AGREEMENT
shall be deemed included in the licenses granted by ALMIRALL to FOREST under the
AGREEMENT to the extent required for purposes of the transactions contemplated
hereby, including FOREST's responsibilities for Pharmaceutical Manufacture.




Article 5 — Use and maintenance of the FILLING LINE


Until the date when the FILLING LINE is acquired by FOREST according to Article
2 above, ALMIRALL shall retain any and all ownership and title on the FILLING
LINE and FOREST expressly agrees to:


(a) undertake any actions and formalities as required to preserve the said title
of ALMIRALL on the FILLING LINE;


(b) use the FILLING LINE for purposes of Pharmaceutical Manufacture of Products
in accordance with the AGREEMENT, only;


(c) have the FACILITY qualified and meeting the required conditions in
accordance with the [***] AGREEMENT to have the FILLING LINE delivered and
installed;


(d) operate and use the FILLING LINE in accordance with the applicable
instructions and service manual provided by [***] and ALMIRALL, if any;


(e) keep the FILLING LINE in the FACILITY, and not to remove it (or any of its
parts) from the FACILITY unless both Parties so agree;


(f) grant ALMIRALL access to the FACILITY as reasonably required to inspect and
audit the FILLING LINE and its operation;


(g) conduct routine and preventive maintenance and service of the FILLING LINE
(through [***], when applicable in accordance with the [***] AGREEMENT), as well
as all repairs and replacements required to maintain the FILLING LINE in good
condition and fully operative, subject only to normal wear and tear.


In addition, until the date when the FILLING LINE is acquired by FOREST,
ALMIRALL shall exercise its rights under the [***] AGREEMENT in consultation
with FOREST as may be reasonably appropriate to achieve the objectives of this
Supplementary Agreement, including the efficient use of the FILLING LINE by
FOREST as contemplated by this Section.




Article 6 - General provisions


6.1 FOREST hereby assigns to FOREST's wholly-owned subsidiary, FOREST
LABORATORIES IRELAND LIMITED , with its principal offices placed at Clonshaugh
Business & Technology Park, Clonshaugh, Dublin 17, Ireland, the right to perform
the Pharmaceutical Manufacture contemplated hereby and by the AGREEMENT, as well
as FOREST's right to purchase the FILLING LINE in accordance with the terms
hereof and, to the extent permitted by the [***] AGREEMENT, FOREST's rights
under the [***] AGREEMENT provided herein. FOREST guarantees, and remains
responsible and liable for, the performance by such FOREST's subsidiary and for
its compliance with all terms and conditions in the AGREEMENT and this
Supplementary Agreement.


6.2 This Supplementary Agreement shall form an integral part of the AGREEMENT.
Except when otherwise expressly stated herein, any conditions and terms in the
AGREEMENT shall be applicable to this Supplementary Agreement. In particular,
this Supplementary Agreement shall be construed, interpreted and governed in
accordance with the rules contained in the AGREEMENT.


In witness whereof, the Parties have signed this Supplementary Agreement in
duplicate originals by their qualified representatives in the dates set forth.


ALMIRALL PRODESFARMA
S.A.                                                                        
FOREST LABORATORIES HOLDINGS LIMITED.




By:                                                                      By:/s/
Mary Prehn                                                                
Name:                                                                                                                             Name:
Mary Prehn
Title:                                                                                                                              
Title: V.P. Licensing & Corp. Development


 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
December 18th, 2007
 
 
FOREST Laboratories Holdings Limited
Milner House
18 Parliament Street
Hamilton, HM11
Bermuda
Almirall
Soluciones pensando en ti
Laboratorios Almirall, S.A.
General Mitre, 151
08022 Barcelona
Espana
Tel. 93 291 30 00
Fax 93 291 31 80



Dear Sirs,


We refer to the License, Development, Commercialisation and Cooperation
Agreement, between Forest Laboratories Holdings Limited and Laboratorios
Almirall, S.A. (formerly, Almirall Prodesfarma, S.A.), dated April 7, 2006, as
amended and supplemented (hereinafter, the "Agreement").


Following our conversations, this letter is to confirm our mutual agreement to
include in the Agreement the [***] Product being [***] (hereinafter, [***],
referred to as the [***]).


Unless otherwise expressly agreed between the parties, all terms and conditions
applicable to the Combination Product under the Agreement shall also apply to
the [***], mutatis mutandi, and accordingly, the term Combination Product shall
be deemed to include the [***].


Following our discussions concerning the [***], we have agreed that Forest will
pay Milestone Payments for the [***] equivalent to [***] of each respective
Milestone Payment established for the Combination Product in Section 3.1.1.II of
the Agreement and that the Milestone Payments for this [***] shall accrue and be
payable (separately of and additionally to the milestone payments for the
Combination Product) on the equivalent events, specifically applicable to the
[***], listed in the Schedule to this letter.


The parties shall discuss and determine the appropriate Development Plan for the
[***], based on the Development Plan established for the Combination Product
(containing Formoterol) as per Section 2 in the Schedule A of the Agreement.


All terms in capitals, except when expressly defined herein, shall have the
respective meanings given in the Agreement, which remains unmodified and in full
force and effect, except to the extent of the specific understandings set forth
herein.


Yours sincerely,


/s/ E. Sanchiz  –  J. Figueras
Proxies
Accepted and agreed,
Forest Laboratories Holdings Limited
 
 

--------------------------------------------------------------------------------

 
 
Schedule to the letter dated December 18th 2007.
 

--------------------------------------------------------------------------------

 
Milestone Payments to accrue on the following events for the [***]:
 
- (a)  Feasibility of the formulation of the [***] or if clinical Development is
undertaken. For the avoidance of doubt, it is understood that this Milestone
Payment shall accrue and be payable, in any case, in the event of feasibility of
one of the formulation candidates if the then ongoing Development activities for
such candidate are not permanently stopped and ceased
 
 
 
USD [***]
- [***] days following the receipt by FOREST of top line data from completed
Phase III clinical trials provided by the Development Plan where the
corresponding primary endpoint is achieved with statistical significance and
safety and efficacy data obtained are sufficient for use as pivotal trials for
filing an NDA with a reasonable expectation of FDA Approval [***], it being
understood that in the event this milestone is not due FOREST shall not be
obliged to submit the corresponding NDA
 
 
 
USD [***]
- [***] Final Approval:
USD [***]
In total
USD [***]





 
 
 

--------------------------------------------------------------------------------

 

 


Barcelona, May 5th 2008






FOREST Laboratories Holdings Limited Milner House
18 Parliament Street
Hamilton, HM11
Bermuda






Dear Sirs,


We refer to the License, Development, Commercialisation and Cooperation
Agreement, between Forest Laboratories Holdings Limited and Laboratorios
Almirall, S.A., dated April 7, 2006, as amended and supplemented (hereinafter,
the "Agreement") and especially to the last paragraph of its Section 2.2.2 which
regulates the [***] period during which FOREST agreed to complete its evaluation
of the commercial feasibility of the [***]


Following your request, we confirm our agreement to consider the said [***]
period established in Section 2.2.2 of the Agreement as extended until December
31, 2008.


All terms in capitals, except when expressly defined herein, shall have the
respective meanings given in the Agreement, which remains unmodified and in full
force and effect, except to the extent of the specific understandings set forth
herein.


Yours sincerely,


Laboratorios Almirall, S.A.




/s/ E. Sanchiz – J.
Figueras                                                      
E. Sanchiz – J. Figueras
Proxies
 
 
 
 

--------------------------------------------------------------------------------

 

 
[Missing Graphic Reference]


June 9th, 2008






FOREST Laboratories Holdings Limited
Milner House
18 Parliament Street
Hamilton, HM11
Bermuda


Dear Sirs,


We refer to the License, Development, Commercialisation and Cooperation
Agreement, between Forest Laboratories Holdings Limited and Laboratorios
Almirall, S.A. (formerly, Almirall Prodesfarma, S.A.), dated April 7, 2006, as
amended and supplemented (hereinafter, the "Agreement"), especially to the
side-letter dated 18th December 2007, according to which [***] was included in
the Agreement [***].


The parties have discussed and determined the corresponding Development Plan for
the [***], that shall be considered effective from the date of this letter as
new Section 3 of the Schedule A of the Agreement, according to the specific
content of the Schedule to this letter.


Unless otherwise expressly agreed between the parties, all terms and conditions
applicable to Development Plan of the Combination Product under the Agreement
shall also apply to the Development Plan of the [***], mutatis mutandi.


All terms in capitals, except when expressly defined herein, shall have the
respective meanings given in the Agreement, which remains unmodified and in full
force and effect, except to the extent of the specific understandings set forth
herein.


Yours sincerely,


Laboratorios Almirall, S.A.




By: _____________________________
Name: E. Sanchiz ‒ J. Figueras
Title:   Proxies
Accepted and agreed,
Forest Laboratories Holdings Limited




By: _________________________
Name: David F. Solomon
Title: Director
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Schedule to the letter dated June 9th 2008


Section 3 of the Schedule A to the License, Development, Commercialisation and
Cooperation Agremement between Forest Laboratories Holdings Limited and
Laboratorios Almirall, S.A., dated April 7, 2006


3.         [***]


The development plan of [***] is at a preliminary stage. The development plan
tasks identified below represent a minimum requirement. Further studies and/or
activities may change and/or be added in the future, after joint agreement in
the JDC. The purpose of the development plan is to get approval in the US and
Europe for the long term treatment of [***].


3.1.         CLINICAL DEVELOPMENT


A minimal clinical plan has been defined:
[***]
 
 
3.2.         PHARMACEUTICAL DEVELOPMENT


The main steps of the development are outlined in the overall plan (3.4 point
below). A cost and timeline estimation will be agreed later, once a better
defined plan is available, and once a distribution of activities is agreed
between at the JDC.


3.3.         PRECLINICAL DEVELOPMENT


Ongoing studies:
[***]
Planned studies:
[***]


3.4.           OVERALL. TIMELINES


A preliminary plan would be as follow:
[***]









 


















The main caveats of the plan are:


·  
The plan includes [***]



·  
The estimated time for US approval is [***]




--------------------------------------------------------------------------------


 
 
 
 
 

--------------------------------------------------------------------------------

 
 
FOREST LABORATORIES HOLDINGS LIMITED
 
February 6, 2009
LABORATORIOS ALMIRALL, S.A.
General Mitre, 151
08022 Barcelona
Spain
 
License, Development, Commercialisation and Cooperation Agreement (the
“Agreement”), dated April 7, 2006, by and between Forest Laboratories Holdings
Limited (“Forest”) and Laboratorios Almirall, S.A. (“Almirall”)
 
Dear Sirs,
 
Reference is made to the Agreement.
 
As agreed, we hereby confirm that, in accordance with regulation in Section
5.1(b) in the Agreement, some specific development activities corresponding to
those studies ) of LAS 34273 as expressly agreed by and at the JDC (hereinafter,
the “Activities” and the “Studies” respectively), will directly be performed by
Forest, subject to the following specific terms and conditions:
 
1.  
The scope of the corresponding “Activities” will be that specifically agreed by
and at the JDC.

 
2.  
Any and all “Activities” will be performed by Forest through its Affiliate in
the USA, Forest Laboratories, Inc., with principal executive offices at 909
Third Avenue, New York, New York 10022 USA (“ForestLabs”).

 
3.  
The applicable Development Costs of the "Studies" and "Activities" shall be
shared as established in the Agreement.

 
4.  
Forest shall ensure that Almirall is granted access to all original reports,
data and records containing any such data and information, promptly upon being
so requested by Almirall, as per, and in accordance with, Section 5.2(c) in the
Agreement.

 
5.  
Forest especially agrees that in the event of termination of the Agreement, for
any reason, Forest shall either (i) continue the ongoing “Activities” according
to the specific conditions and time schedule agreed by the JDC for their
execution (provided that (x) Forest shall not be required to continue such
“Activities” beyond a period of [***] from the date notice of termination is
provided under the Agreement unless it is not commercially reasonable to
complete such activities or to complete a smooth transition of such “Activities”
to Almirall within such period and Almirall agrees to assume Forest's costs for
such additional period as may reasonably be requested by Almirall to effect such
completion or

 
 

--------------------------------------------------------------------------------

 
LABORATORIOS ALMIRALL, S.A.
February 6, 2009
Page 2


 
transition and (y) Forest shall not be required to continue “Activities” which
entail significant safety issues) or (ii) if Almirall notifies that it has
decided (at its sole discretion) to assume by itself or other designated third
party(ies) any of such “Activities” then Forest shall promptly assign to
Almirall or its designee all title and rights (including contracts) then held by
Forest in connection with the corresponding “Activities”.  In addition, Forest
shall cooperate to ensure the smooth assumption of the same to Almirall or its
designated third party(ies).
 
6.  
Forest and Almirall acknowledge that any information and/or results related to
the “Activities” shall be considered as Confidential Information under the
Agreement and shall be treated in accordance with Section 12 in the Agreement.

 
7.  
We are also aware that, pursuant to the Complementary Agreement among
ForestLabs, Almirall and the corresponding CRO executed contemporaneously
herewith, our Affiliate ForestLabs has been designated and authorized by
Almirall in order to communicate with and provide instructions to the contract
research organization (the “CRO”) contracted or to be contracted by Almirall for
the conduct of the abovementioned “Studies” (except for the “Activities” to be
conducted by ForestLabs), and we expressly confirm that Forest:

         
         (i) accepts (to the extent necessary also in the name and on behalf of
ForestLabs) such designation as well as the fact that the same may be revoked by
decision of the JDC; and
 
         (ii) shall have no right to claim to Almirall for any liability, damage
or cost arising from any action or omission by the CRO taken with respect to
instructions furnished by ForestLabs, unless Forest demonstrates that such
instruction was previously authorized
          by Almirall in writing.
 
8.  
The parties further agree that no instructions from either party (including, in
the case of Forest, its Affiliate ForestLabs) to the corresponding CRO (whether
relating to the “Studies” or the “Activities”) that, together with any increases
resulting from prior instructions from such party, would increase the price of
the “Studies” or the “Activities” by more than [***] in the aggregate will be
binding to the other party, except as agreed by the JDC.
 
 

--------------------------------------------------------------------------------

 
LABORATORIOS ALMIRALL, S.A.
February 6, 2009
Page 3
 
 
This letter constitutes an integral part of the Agreement. All terms in
capitals, except when expressly defined herein, shall have the respective
meanings given in the Agreement, which remains unmodified and in full force and
effect, except to the extent of the specific understandings set forth herein.
 
Very truly yours,
 
FOREST LABORATORIES HOLDINGS LIMITED
 


By:/s/ David F.
Solomon                                                                           
Name: David F. Solomon
Title: Director


 
Accepted and agreed,
 
LABORATORIOS ALMIRALL, S.A.
 


By:/s/ E. Sanchiz – J.
Figueras                                                                           
Name: E. Sanchiz – J. Figueras
Title: Proxies
 
 
 
 

--------------------------------------------------------------------------------

 
 
[Missing Graphic Reference]
 
February 27, 2009
 


 
Forest Laboratories Holdings Limited
Milner House
18 Parliament Street
Hamilton, HM11
 
Bermuda
 
Re:           [***]
 
Dear Sirs:
 
We refer to the License, Development, Commercialization and Cooperation
Agreement (as amended, the "Agreement"), dated April 7, 2006, between Forest
Laboratories Holdings Limited ("Forest") and Laboratorios Almirall, S.A.
(formerly Almirall Prodesfarma, S.A.) ("Almirall"). We also refer to the letter
agreement (the “[***] Letter Agreement"), dated December 18, 2007, between
Forest and Almirall relating to the inclusion in the Agreement of [***]. Unless
otherwise defined herein, capitalized terms shall have the respective meanings
assigned to them in the Agreement and the [***] Letter Agreement.
 
The Parties have recognized that there are several alternative paths to the
development of [***] (including for this purpose [***]). This letter is to
confirm our mutual agreement that the Parties through the JDC will continue to
evaluate several alternative paths for [***] considering in this context the
[***]. In the course of such evaluation, the JDC will from time to time make
recommendations to the Parties with respect to the development of [***]. The
decision to proceed with the Development and commercialization in the Territory
of any [***] shall require the mutual agreement of the Parties.
 
The parties agree that the terms of the [***] Letter Agreement shall apply to
any [***] that becomes included in the Agreement pursuant to this letter
agreement and that Forest will pay milestone payments to Almirall (the “[***]
Milestone Payments") for any such [***] in accordance with Schedule A of the
[***] Letter Agreement. For the sake of clarity, the parties agree that each
[***] Milestone Payment shall be payable only once (as set forth in Schedule A
of the [***] Letter Agreement), upon the first occurrence of the corresponding
milestone event (i.e., even if the corresponding milestone event occurs with
respect to more than one [***]). The parties acknowledge that the first
milestone set forth in Schedule A to the [***] Letter Agreement has already been
paid in connection with the development of an [***] and will therefore not be
payable again in connection with the development of any other [***].
 
The provisions of this letter agreement shall not be deemed to modify or amend
the Parties' obligations with respect to the Combination Product. In addition,
the milestone payments payable by Forest to Almirall for the Combination Product
are set forth in Section 3.1.1.II of the Agreement and are not amended by the
terms hereof.
 
The Agreement and the [***] Letter Agreement remain unmodified and in full force
and effect, except to the extent of the specific understandings set forth
herein.
 
Please confirm your acknowledgement of the foregoing by signing a copy of this
letter where indicated and returning it to the undersigned.
 
Very truly yours,
 
Laboratorios Almirall, S.A.
/s/ E. Sanchiz - J. Fiqueras
Proxies
 
Agreed and Accepted:
 
Forest Laboratories Holdings Limited




By: /s/ David F.
Solomon                                                              
Name:  David F. Solomon
Title:  Director
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
[Missing Graphic Reference]
 
 
December 1, 2009


Forest Laboratories Holdings Limited
Milner House
18 Parliament Street
Hamilton, HM 11
Bermuda


Re:           Development Plan of LAS 34273


Dear Sirs:


We refer to the License, Development, Commercialization and Cooperation
Agreement (as amended, the "Agreement"), dated April 7, 2006, between Forest
Laboratories Holdings Limited ("Forest") and Almirall, S.A. (formerly Almirall
Prodesfarma, S.A.) ("Almirall"). Unless otherwise defined herein, capitalized
terms shall have the respective meanings assigned to them in the Agreement.


In consideration of your desire to amend and expand the current Development Plan
on LAS 34273 in order to accelerate the expected US launch by [***], we confirm
that Almirall is ready to assume its proportional part of the cost corresponding
to [***] of the budget for Development Costs related to the acceleration of the
clinical studies coded [***] ("Studies"), under the following modified
conditions:
 
(i)  
Payments to be made by Almirall to Forest and the corresponding invoices
(including, for this purpose, invoices corresponding to current, planned or
previously incurred Development Costs associated with the acceleration) issued
by Forest, together with such portion of the Development Costs for the Studies
directly borne by Almirall in the same period, shall not exceed in any event, in
aggregate, a total of [***].

 
(ii)  
Any potential difference between the total amounts paid and/or borne by Almirall
during such mentioned period [***] and the amount corresponding to the
percentage to be paid by Almirall according to what is established in the
Agreement with respect to the acceleration activities ([***] of the Development
Costs associated with the acceleration of the Studies, which costs are currently
budgeted to be [***]), shall be only paid by Almirall through an authorized
deduction from the amount corresponding to the payment to be made by Forest as
Final Approval milestone (Section 3.1.1 in the Agreement). Almirall hereby
authorizes such deduction determined in accordance with the terms of this Letter
Agreement.

 
(iii)  
Both parties agree that Section 3.3(c) of the Agreement (interest on late
payments) shall be applicable and interest shall accrue on payments by Almirall
which are deferred as established in this Letter Agreement for the period
running from the date when such payments should have been made by Almirall (if
not deferred) until payment by Almirall or deduction by Forest according to the
schedule and level of payments established in points (i) and (ii) above.
Interest shall also apply and be payable to Almirall, under the same regulation,
on such payments which are anticipated by Almirall, if any (i.e., paid by
Almirall in advance of when such Development Costs would otherwise have been
payable by Almirall to Forest pursuant to the terms of the Agreement).

 
The Agreement remains unmodified and in full force and effect, except to the
extent of the specific understandings set forth herein.
 
Please confirm your acknowledgement of the foregoing by signing a copy of this
letter where indicated and returning it to the undersigned.




Very truly yours.




Almirall, S.A.




/s/ E. Sanchiz  -  J. Figueras
Proxies
Agreed and Accepted:


Forest Laboratories Holdings Limited




By:/s/ David F.
Solomon                                                                
Name: David F. Solomon
Title: Assistant Secretary
 
 
 

--------------------------------------------------------------------------------

 
 
 
FOREST LABORATORIES HOLDINGS LIMITED
Cumberland House
9th Floor
1 Victoria Street
Hamilton HM11
Bermuda




August 9, 2012




Almirall, S.A.
Ronda General Mitre 151
08022 Barcelona, Spain,


Dear Sirs,


We refer to that certain License, Development, Commercialization and Cooperation
Agreement (the “License Agreement”), dated April 7, 2006, by and between Forest
Laboratories Holdings Limited (“Forest”) and Almirall, S.A., formerly known as
Almirall Prodesfarma, S.A., (“Almirall”).  Almirall and Forest shall be referred
to herein individually as a “Party” and collectively as the
“Parties.”  Capitalized terms that are used but not defined herein shall have
the meaning assigned to such terms in the License Agreement.


We also refer to that certain Co-Promotion Agreement (the “Co-Promotion
Agreement”), dated August 9, 2012, by and between Forest Laboratories Canada
Inc. (“Forest Canada”) and Almirall, whereby Almirall granted Forest Canada the
right to co-promote certain Products (as defined in the Co-Promotion Agreement)
in Canada.


Following the execution by the Parties of  the Co-Promotion Agreement, the
Parties hereby acknowledge and agree that the License Agreement shall hereby be
amended by deleting Section 2.1(c) thereof and, therefore, all of the
corresponding references to the Canadian Rights and the related first right of
negotiation shall be deleted and have no further effect.  The Parties hereby
acknowledge that neither Almirall nor Forest Canada shall have the right to
assign their respective rights or delegate their respective obligations with
respect to Canada except to the extent permitted under the Co-Promotion
Agreement.


This letter constitutes an integral part of the License Agreement. It is
understood that the terms and conditions of the License Agreement shall remain
in full force and effect except where directly and expressly modified by this
letter.  In the event of any conflict between this letter and the provisions of
the License Agreement relating to the agreements of the Parties hereunder, the
Parties acknowledge and agree that the provisions of this letter shall control.


Sections 15.3 (Independent Status of the Parties), 15.5 (Waiver), 15.9
(Notices), 15.10 (Severability), 15.11 (Third Party Beneficiaries), 15.12
(Limitation of Damages), 15.15 (Arbitration), 15.16 (Governing Law) and 15.17
(Counterparts) of the License Agreement are hereby incorporated by reference
herein, mutatis mutandis, as though expressly set forth herein.


Very truly yours,


FOREST LABORATORIES HOLDINGS LIMITED


By:/s/ David F.
Solomon                                                                
Name: David F. Solomon
Title: Assistant Secretary
Received and accepted,
ALMIRALL, S.A.


By:/s/ D. Martinez  -  M. Diz.
                                                                                                                               
Name: D. Martinez -  M. Diz
                                                                                                                                Title:
Proxies






 
 

--------------------------------------------------------------------------------

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 